Exhibit 10.1

 

ROCKWOOD RETIREMENT PLAN

 

[f/k/a the Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties,
Inc.]

 

As Amended and Restated Effective as of January 1, 2011

 

(Except as otherwise provided)

 

 

[Notice:  Separate retirement plans have been merged with and into the Rockwood
Retirement Plan (“Plan”).  Special provisons may apply to the assets transferred
to the Plan in connection with these mergers.  The special provisions (if any)
are described in the Appendicies attached to the Plan.  These Appendicies should
be reviewed in conjunction with the terms of the Plan.]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

1.1

Account

1

1.2

Account Balance

1

1.3

Actual Deferral Percentage

1

1.4

Administrative Committee

1

1.5

Affiliate

1

1.6

Annuity Contract

2

1.7

Average Actual Deferral Percentage

2

1.8

Average Contribution Percentage

2

1.9

Beneficiary

2

1.10

Benefit Commencement Date

2

1.11

Break-in-Service

2

1.12

Change Date

3

1.13

Code

3

1.14

Company

3

1.15

Compensation

3

1.16

Contribution Percentage

4

1.17

Defined Benefit Plan

4

1.18

Defined Contribution Plan

5

1.19

Disability

5

1.20

Effective Date

5

1.21

Elective 401(k) Deferrals

5

1.22

Eligible Employee

5

1.23

Eligible Participant

5

1.24

Employee

6

1.25

Employer

6

1.26

Employer-Derived Account Balance

6

1.27

Employer Matching Contributions

6

1.28

Employer Matching Contributions Subaccount

6

1.28A

Employer Nonelective Contributions

6

1.28B

Employer Nonelective Contributions Subaccount

6

1.29

Employment

6

1.30

Employment Commencement Date

6

1.31

Entry Date

6

1.32

ERISA

6

1.33

Excess Aggregate Contributions

6

1.34

Excess Contributions

7

1.35

Excess Deferral

7

1.36

401(k) Election

7

1.37

401(k) Subaccount

7

1.38

Highly Compensated Employee

7

1.39

Hour of Service

7

1.40

Investment Fund

8

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

1.41

Investment Manager

8

1.42

Leased Employee

8

1.43

Leave of Absence

8

1.44

Non-Highly Compensated Employee

9

1.45

Normal Retirement Age

9

1.46

Participant

9

1.47

Participating Affiliate

9

1.48

Period of Service

9

1.49

Period of Severance

9

1.50

Plan

9

1.51

Plan Year

9

1.52

Primary Employee

9

1.53

Profit-Sharing Contribution

9

1.54

Profit-Sharing Contributions Subaccount

9

1.55

Reduction-in-Force

9

1.56

Rollover Contribution

10

1.57

Rollover Contributions Subaccount

10

1.58

Seconded Employee

10

1.59

Severance from Service Date

10

1.60

Spousal Consent

10

1.61

Spouse

10

1.62

Surviving Spouse

10

1.63

Termination of Employment

10

1.64

Trust

11

1.65

Trust Agreement

11

1.66

Trustee

11

1.67

Valuation Date

11

1.68

Vesting Service

11

1.69

Year of Service

11

 

 

 

ARTICLE II

PARTICIPATION

12

2.1

Admission as a Participant

12

2.2

Rehired Employees

12

2.3

Termination of Participation

13

2.4

Rollover Membership

13

 

 

 

ARTICLE III

CONTRIBUTIONS

14

3.1

Employer Contributions

14

3.2

After-Tax Contributions

18

3.3

Elective 401(k) Deferral Limitations

18

3.4

Employer Matching Contribution Limitations

21

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

3.5

Rollover Contributions

23

3.6

Timing of Contributions

23

3.7

Forfeitures

24

3.8

Limitation on Allocations

24

3.9

[Reserved]

26

3.10

Return of Employer Contributions Under Special Circumstances

26

3.11

Profits Not Required

26

3.12

Contributions Conditioned on Deductibility

26

 

 

 

ARTICLE IV

ACCOUNTS, INVESTMENTS AND ALLOCATIONS

27

4.1

Establishment of Participant Accounts

27

4.2

Investment of Funds

27

4.3

Allocation of Earnings to Accounts

28

4.4

Allocation Report

28

4.5

Allocation Corrections

28

 

 

 

ARTICLE V

VESTING AND TOP-HEAVY PROVISIONS

29

5.1

Determination of Vesting

29

5.2

Rules for Crediting Vesting Service

29

5.3

Rules for Crediting Service Upon Termination of Employment

30

5.4

Top-Heavy Provisions

31

 

 

 

ARTICLE VI

AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS

35

6.1

Termination of Employment

35

6.2

In-Service Distributions

36

6.3

Loans

37

6.4

Minimum Required Distributions

39

 

 

 

ARTICLE VII

FORMS OF PAYMENT OF ACCOUNTS

44

7.1

Methods of Distribution

44

7.2

Election of Optional Forms

44

7.3

Direct Rollovers

44

 

 

 

ARTICLE VIII

DEATH BENEFITS

46

8.1

Payment of Account Balances

46

8.2

Beneficiary

46

8.3

Required Commencement

47

 

 

 

ARTICLE IX

FIDUCIARIES

48

9.1

Named Fiduciaries

48

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.2

Employment of Advisers

48

9.3

Multiple Fiduciary Capacities

48

9.4

Payment of Expenses

48

9.5

Indemnification

48

 

 

 

ARTICLE X

TRUSTEE AND TRUST FUND

50

10.1

Establishment of Trust

50

10.2

Powers and Duties of the Trustee

50

10.3

Exclusive Benefit

50

10.4

Delegation of Responsibility

50

 

 

 

ARTICLE XI

PLAN ADMINISTRATION

51

11.1

The Administrative Committee

51

11.2

Administrative Committee Powers and Duties

51

11.3

Claims Procedure

52

11.4

Delegation of Responsibility

54

 

 

 

ARTICLE XII

MANAGEMENT, CONTROL AND INVESTMENT OF PLAN ASSETS

55

12.1

Investment Funds

55

12.2

Valuation of Accounts

55

12.3

Investment in Insurance Contract

55

12.4

The Investment Manager

55

12.5

Compensation

56

 

 

 

ARTICLE XIII

PLAN AMENDMENT OR TERMINATION

57

13.1

Plan Amendment

57

13.2

Limitations of Plan Amendment

57

13.3

Right of the Company to Terminate Plan

57

13.4

Effect of Partial or Complete Termination

58

 

 

 

ARTICLE XIV

MISCELLANEOUS PROVISIONS

59

14.1

Plan Not a Contract of Employment

59

14.2

Source of Benefits

59

14.3

Benefits Not Assignable

59

14.4

Domestic Relations Orders

59

14.5

Benefits Payable to Minors, Incompetents and Others

59

14.6

Merger or Transfer of Assets

60

14.7

Participation in the Plan By an Affiliate

60

14.8

Action by the Company or a Participating Affiliate

60

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.9

Provision of Information

61

14.10

Notice of Address

61

14.11

Controlling Law

61

14.12

Military Service

61

14.13

Conditional Adoption

61

14.14

Word Usage and Article and Section References

61

14.15

Effect of Mistake

61

 

 

 

APPENDIX A

 

64

 

 

 

APPENDIX B

 

66

 

 

 

APPENDIX C

 

68

 

 

 

APPENDIX D

 

70

 

 

 

APPENDIX E

 

72

 

 

 

APPENDIX F

 

79

 

 

 

SCHEDULE OF PARTICIPATING EMPLOYERS

86

 

v

--------------------------------------------------------------------------------


 

INTRODUCTION

 

Laporte Inc. established the Profit-Sharing/401(k) Plan for Employees of Laporte
Inc. (the “Plan”) effective as of January 1, 1989. The Plan was amended from
time to time for administrative reasons, to reflect changes in the Laporte Inc.
corporate structure, and to comply with changes in relevant law.

 

The Plan was amended and restated effective as of January 1, 1997 (except where
otherwise indicated), to comply with the Uruguay Round Agreements Act (“GATT”),
the Uniformed Services Employment and Reemployment Rights Act of 1994
(“USERRA”), the Small Business Job Protection Act of 1996 (“SBJPA”), the
Taxpayer Relief Act of 1997 (TRA ‘97), the Internal Revenue Service
Restructuring and Reform Act of 1998 (RRA ‘98), and the Community Renewal Tax
Relief Act of 2000 (“CRA”) (collectively known as “GUST”), and other changes in
applicable law.

 

Effective as of March 1, 2001, the Plan name was changed to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. to reflect
the acquisition of Laporte Inc. by Rockwood Specialties Inc. (the “Company”).

 

This Plan was amended and restated effective as of January 1, 2002 (except where
otherwise indicated) to reflect the applicable provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”).

 

The Plan was amended and restated effective as of January 1, 2008 (except where
otherwise indicated), to incorporate all effective amendments to the Plan since
the Plan’s last amendment and restatement, and to reflect applicable legislative
changes, including changes under EGTRRA, the Pension Protection Act of 2006, and
the final regulations under Code Section 415.

 

Effective as of January 1, 1989, Laporte Inc. established The Laporte Inc. Money
Purchase Pension Plan (sometimes referred to as the “MPPP”).  The MPPP was
amended from time to time for administrative reasons, to reflect changes in the
Laporte Inc. corporate structure, and to comply with changes in relevant law. 
The MPPP was amended and restated effective as of January 1, 1997 (except where
otherwise indicated), to comply with the Uruguay Round Agreements Act (“GATT”),
the Uniformed Services Employment and Reemployment Rights Act of 1994
(“USERRA”), th e Small Business Job Protection Act of 1996 (“SBJPA”), the
Taxpayer Relief Act of 1997 (“TRA ‘97”), the Internal Revenue Service
Restructuring and Reform Act of 1998 (“RRA ‘98”) and the Community Renewal Tax
Relief Act of 2000 (“CRA”) (collectively known as “GUST”), and other changes in
applicable law.  Effective as of March 1, 2001, the MPPP’s name was changed to
The Rockwood Specialties Inc. Money Pension Plan to reflect the acquisition of
Laporte Inc. by the Company.  The MPPP was amended and restated effective as of
January 1, 1997 to reflect certain provisions of the Economic Growth and Tax
Relief Reconciliation Act of 2001 (“EGTRRA”), and is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and any guidance issued thereunder.  The MPPP was amended and
restated effective as of January 1, 2008 to incorporate all effective prior
amendments since the MPPP’s last amendment and restatement,

 

--------------------------------------------------------------------------------


 

and to reflect applicable legislative changes, including changes under the
Pension Protection Act of 2006, changes under EGTRRA, and the final regulations
under Code Section 415.  The MPPP was subsequently amended to reflect (a) the
applicable requirements under the Pension Protection Act of 2006 and the Heroes
Earnings Assistance and Relief Tax Act of 2008, (b) the cessation of accruals
for plan years starting after December 31, 2010, (c) the prohibition of new
participant admissions after December 31, 2010, and (d) the merger with and into
the Plan.

 

The Plan is hereby amended and restated to incorporate all effective amendments
to the Plan since the Plan’s last amendment and restatement, to effect the
merger of the Rockwood Specialties Inc. Money Purchase Pension Plan with and
into the Plan, to change the name of the Plan to the “Rockwood Retirement Plan”
and to make certain other changes to the Plan, effective as of January 1, 2011
(except where otherwise indicated).

 

The Company intends that this Plan and the related Trust qualify under all
applicable provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and each of the terms of this Plan and the related Trust Agreement
shall be so interpreted.

 

The benefits provided under the Plan to any Participant who terminates
Employment, retires or dies while employed by the Company or any Affiliate
thereof shall be determined in accordance with the provisions of the Plan as in
effect on the date of such Termination of Employment (unless such person is
thereafter reeemployed and again becomes a Participant in the Plan), retirement
or death.

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Each of the following terms shall have the meaning set forth in this Article I
for purposes of this Plan:

 

1.1           Account  shall mean, individually and/or collectively (as
applicable), a Participant’s Profit-Sharing Contributions Subaccount, Employer
Nonelective Contributions Subaccount, 401(k) Subaccount, Employer Matching
Contributions Subaccount, and Rollover Contributions Subaccount, as the case may
be.  The Administrative Committee, in its sole discretion, shall be permitted to
maintain such other Accounts as it may deem appropriate to facilitate the
administration of the Plan from time to time.

 

1.2           Account Balance  shall mean the value of a Participant’s Account,
determined as of the applicable Valuation Date.

 

1.3           Actual Deferral Percentage  shall mean the ratio (expressed as a
percentage to the nearest 1/100th of 1%) of Elective 401(k) Deferrals on behalf
of an Eligible Participant for the Plan Year to the Eligible Participant’s
Compensation for the Plan Year. For purposes of determining Actual Deferral
Percentage, an Eligible Participant’s Compensation for the Plan Year shall not
include Compensation paid during (a) any period prior to the Employee’s
participation date, and (b) any period when the Employee was not an Eligible
Participant. In addition, Excess Deferrals of a Non-Highly Compensated Employee
attributable to elective deferrals to this Plan or any other plan of the Company
or an Affiliate shall not be taken into account.

 

1.4           Administrative Committee  shall mean the committee appointed
pursuant to, and having the responsibilities specified in, Article XI of the
Plan.  In the event no such committee has been appointed, the Company shall be
the Administrative Committee.

 

1.5           Affiliate  shall mean any corporation or unincorporated trade or
business (other than the Company) while it is:

 

(a)           a member of a controlled group of corporation (within the meaning
of Code Section 414(b)) of which the Company is a member;

 

(b)           a trade or business under “common control” (within the meaning of
Code Section 414(c)) with the Company;

 

(c)           a member of an “affiliated service group” (within the meaning of
Code Section 414(m)) which includes the Company; or

 

(d)           any other entity required to be aggregated with the Company under
Code Section 414(o).

 

Notwithstanding the foregoing, for purposes of applying Code Sections 414(b) and
(c) to Code Section 415, the phrase “more than 50 percent” shall be substituted
for the phrase “more than 80% percent” each place it appears in Code
Section 1563(a)(i).

 

--------------------------------------------------------------------------------


 

1.6           Annuity Contract  shall mean an individual or group annuity
contract issued by an insurance company providing periodic benefits, whether
fixed, variable or both, the benefits or value of which a Participant or
Beneficiary cannot transfer, sell, assign, discount, or pledge as collateral for
a loan or as security for the performance of an obligation, or for any other
purpose, to any person other than the issuer thereof. The terms of any Annuity
Contract distributed by the Plan to a Participant or Beneficiary shall comply
with the terms of this Plan.

 

1.7           Average Actual Deferral Percentage  shall mean, for any group of
Eligible Participants, the average (expressed as a percentage to the nearest
1/100th of 1%) of the Actual Deferral Percentages for each of the Eligible
Participants in that group, including those not making Elective
401(k) Deferrals.

 

1.8           Average Contribution Percentage  shall mean, for any group of
Eligible Participants, the average (expressed as a percentage to the nearest
1/100th of 1%) of the Contribution Percentages for each of the Eligible
Participants in that group, including those on whose behalf Employer Matching
Contributions are not being made.

 

1.9           Beneficiary  shall mean the person or persons entitled to receive
any payment of benefits from the Plan upon a Participant’s death, as determined
in accordance with Section 8.2.

 

1.10         Benefit Commencement Date  shall mean the first day of the first
period for which an annuity benefit is payable to the Participant under the Plan
or, if a Participant’s benefit is not payable in the form of an annuity, the
first day on which all events have occurred that entitle the Participant to
receive his or her benefit.

 

1.11         Break-in-Service  shall mean a one-year period of severance
determined on the basis of a 12-consecutive-month period beginning on the
severance from service date and ending on the first anniversary of such date,
provided that the Employee during such 12-consecutive-month period does not
perform an hour of service (within the meaning of Section 2530.200b-2(a)(1) of
the U.S. Department of Labor Regulations) for the Employer; provided, however,
(a) if an Employee severs from service as a result of quit, discharge or
retirement and then returns to service within 12 months, the period of severance
shall be deemed a period of service, and (b) if an Employee is absent from
service for any reason other than quit, discharge, retirement or death and
during the absence a quit, discharge or retirement occurs, the period of time
between the severance from service date (i.e., the date of quit, discharge or
retirement) and the first anniversary of the date on which the employee was
first absent shall be taken in account, if the employee returns to service on or
before such first anniversary date.

 

Solely for purposes of determining whether a Break-in-Service has occurred, an
Employee who is absent from work for any period by reason of the (a) pregnancy
of the Employee (b) the birth of a child of the Employee, (c) the placement of a
child with the Employee in connection with the adoption of such child by such
Employee, or (d) caring for such child for a period beginning immediately
following such birth or placement, shall be credited with a sufficient Period of
Service to prevent a Break-in-Service; provided, however, the Employee shall
have a Severance from Service Date which is the second anniversary of the first
day of such absence if the Employee is absent from service beyond the first
anniversary of the

 

2

--------------------------------------------------------------------------------


 

first day of such absence. The period between the first and second anniversaries
of the first day of absence from work shall not be deemed a period of service
nor a period of severance.

 

An Employee who is reemployed and is subject to reemployment under the Uniformed
Services Reemployment Rights Act of 1994 (“USERRA”) shall not be treated as
having incurred a Break in Service by reason of the individual’s period of
qualified military service as defined in USERRA.

 

For purposes of this Section 1.11, a “severance from service” shall occur on the
earlier of (a) the date on which an Employee quits, retires, is discharged or
dies, or (ii) the first anniversary of the first date of a period in which an
Employee remains absent from service (with or without pay) with the Employer for
any reason other than quit, retirement, discharge or death, such as vacation,
holiday, sickness, disability, leave of absence or layoff.

 

1.12         Change Date  shall mean the first day of each calendar month and
such other dates as may be specified by the Administrative Committee.

 

1.13         Code  shall mean the Internal Revenue Code of 1986, as now in
effect or as amended from time to time. A reference to a specific provision of
the Code shall include such provision, any successor provision, and any
applicable regulation pertaining thereto.

 

1.14         Company  shall mean Rockwood Specialties Inc. or any successor
legal entity.

 

1.15         Compensation  shall mean all remuneration for services rendered
paid by the Employer to an Employee, including, without limitation, bonuses,
overtime and commissions, but excluding amounts paid or reimbursed by the
Employer for moving expenses incurred by an Employee to the extent that, at the
time of payment, it is reasonable to believe such amounts are deductible by the
Employee under Code Section 217, the value of any non-qualified stock option
granted to a Highly Compensated Employee by the Employer, amounts paid to a
Highly Compensated Employee to enable such Employee to pay taxes on certain
items of compensation received from the Employer, and items which would be
excluded from the definition of “compensation” within the meaning of Treas. Reg.
Section 1.415-2(d)(3). Compensation includes compensation which is not currently
includible in the Participant’s gross income by reason of the application of
Code Section 125, Code Section 402(e)(3), or Code Section 402(h)(1)(B).
Effective as of January 1, 2001, Compensation shall also include amounts not
includible in the Employee’s gross income by reason of the application of Code
Section 132(f).

 

Notwithstanding the foregoing, the Compensation taken into account for an
Employee for any Plan Year shall not exceed $200,000, as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B).

 

Effective for January 1, 2008, Compensation shall also include Post-Severance
Compensation.  “Post-Severance Compensation” means, for Plan Years that begin on
or after January 1, 2008, the following amount(s) that would have been included
in the definition of Compensation if the amounts were paid prior to the
Employee’s Severance from Service Date, provided such amount(s) are paid to the
Employee by the later of 2½ months after the

 

3

--------------------------------------------------------------------------------


 

Employee’s Severance from Service Date or the end of the Plan Year that includes
the Employee’s Severance from Service Date:

 

(i)            The payment is regular compensation for services during the
Employee’s regular working hours, or compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and

 

(ii)           The payment would have been paid to the Employee prior to a
Severance from Service Date if the Employee had continued in employment with the
Employer.

 

Post-Severance Compensation shall also include: (a) payment for unused accrued
bona fide sick, vacation, or other leave, but only if the Employee would have
been able to use the leave if his or her employment had continued; and
(b) payment received by an Employee pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the Employee
at the same time if the Employee had continued in employment with the Employer
and only to that the payment is includible in the Employee’s gross income.

 

Any other payment that is not described above shall not be considered
Post-Severance Compensation if paid after the Employee’s Severance from Service
Date, even if paid within the time period described above. Accordingly,
Post-Severance Compensation shall not include severance pay, or parachute
payments within the meaning of Code Section 280G(b)(2), if they are paid after
the Employee’s Severance from Service Date, and shall not include post-severance
payments under a non-qualified unfunded deferred compensation plan unless the
payments would have been paid at that time without regard to the Employee’s
severance from employment.

 

Effective for Plan Years beginning on or after January 1, 2009, Compensation
shall include any payments made to an Employee in qualified military service, as
defined under Code Section 414(u), while on active duty for a period of more
than thirty (30) days that represents all or a portion of the wages that the
Participant would have received if the Participant were performing services for
the Employer during such time.

 

1.16         Contribution Percentage  shall mean the ratio (expressed as a
percentage to the nearest 1/100th of 1%) of the Employer Matching Contributions
under the Plan on behalf of an Eligible Participant for the Plan Year to the
Eligible Participant’s Compensation for the Plan Year. For purposes of
determining Contribution Percentage, an Eligible Participant’s Compensation for
a Plan Year shall not include Compensation during (i) any period prior to the
date such Eligible Participant entered the Plan, and (ii) any period when the
Eligible Participant was not an Eligible Participant. In addition, in
determining Contribution Percentage, Employer Matching Contributions which are
forfeited because they relate to Excess Contributions or Excess Deferrals shall
not be taken into account.

 

1.17         Defined Benefit Plan  shall mean any plan of the type defined in
Code Section 414(j) maintained by the Company or an Affiliate.

 

4

--------------------------------------------------------------------------------


 

1.18         Defined Contribution Plan  shall mean any plan of the type defined
in Code Section 414(i) maintained by the Company or an Affiliate.

 

1.19         Disability  shall mean a physical or mental condition which results
in the Participant’s total and permanent inability to meet the requirements of
the Participant’s customary employment in a satisfactory manner, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months; provided, however, that such
disability:

 

(a)           was not contracted, suffered, or incurred while the Participant
was engaged in, or did not result from his or her having engaged in, a criminal
enterprise; or

 

(b)           was not sustained while the Participant was employed by anyone
other than the Company or an Affiliate. A Participant shall not be considered to
have a Disability unless he or she furnishes proof of the existence of such
Disability to the Administrative Committee in the form and manner, and at such
time, as the Administrative Committee may request.

 

1.20         Effective Date  shall mean January 1, 2011 the effective date of
this amendment and restatement of this Plan, except as otherwise provided.

 

1.21         Elective 401(k) Deferrals  shall mean contributions made to the
Plan by the Employer pursuant to a Participant’s 401(k) Election.

 

1.22         Eligible Employee  shall mean all Employees of the Employer other
than: (a) Employees included in a unit of employees covered by a collective
bargaining agreement between the Employer and an employee representative (not
including any organization more than half of whose members are owners, officers
or executives of the Employer) in the negotiation of which retirement benefits
were the subject of good faith bargaining, unless such bargaining agreement
specifically provides for participation in the Plan (and then, only to the
extent provided in such bargaining agreement); (b) Leased Employees and other
individuals providing services to the Employer pursuant to an agreement between
the Employer and a third party, even if they are not “leased employees” under
Code Section 414(n); (c) individuals providing services pursuant to contracts
designating them as independent contractors or consultants, or individuals
designated by the Employer as independent contractors or consultants; and
(d) any other individual who is compensated, directly or indirectly, by the
Employer and with respect to whom such compensation is not treated by the
Employer at the time of payment as being subject to statutorily required payroll
tax withholding, such as withholding of federal and/or state income tax and/or
withholding of the Employee’s share of Social Security tax, provided that
statutorily required backup withholding shall not be considered to be payroll
tax withholding. The foregoing exclusions from the definition of “Eligible
Employee” shall apply notwithstanding any contrary determination of employee
status by any court or governmental agency including, but not limited to, the
Internal Revenue Service or the Department of Labor.

 

1.23         Eligible Participant  shall mean any Eligible Employee who has met
the service requirements of Section 2.1.

 

5

--------------------------------------------------------------------------------


 

1.24         Employee  shall mean any person in an employee-employer
relationship with the Company or an Affiliate (as reported on the Company’s or
an Affiliates payroll records) and shall include Leased Employees. 
Notwithstanding the foregoing, if such Leased Employees do not constitute more
than 20% of the nonhighly compensated work force, within the meaning of Code
Section 414(n)(5)(C)(ii), of the Company and its Affiliates, the term “Employee”
shall not include those Leased Employees covered by a plan described in Code
Section 414(n)(5).

 

1.25         Employer  shall mean the Company and each Participating Affiliate
in the Plan pursuant to Section 14.7.

 

1.26         Employer-Derived Account Balance  shall mean the balance of a
Participant’s Employer Nonelective Contributions Subaccount, Profit-Sharing
Contributions Subaccount and Employer Matching Contributions Subaccount.

 

1.27         Employer Matching Contributions  shall mean any contribution to the
Plan made by the Employer and allocated to a Participant’s Employer Matching
Contributions Subaccount by reason of the Participant’s 401(k) Election.

 

1.28         Employer Matching Contributions Subaccount  shall mean the separate
subaccount established for a Participant pursuant to Section 4.1(b).

 

1.28A      Employer Nonelective Contributions  shall mean any contribution made
to the Plan and allocated to a Participant’s Employer Nonelective Contributions
Subaccount in accordance with Section 3.1.5.

 

1.28B      Employer Nonelective Contributions Subaccount  shall mean the
separate subaccount established for a Participant pursuant to Section 4.1(e).

 

1.29         Employment  shall mean services performed for the Company or an
Affiliate as an Employee.

 

1.30         Employment Commencement Date  shall mean the date on which an
Employee first performs an Hour of Service.

 

1.31         Entry Date  shall mean the first day of every calendar month and
such other dates as may be specified by the Administrative Committee.

 

1.32         ERISA  shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. Reference to a specific provision of ERISA
shall include such provision, any successor provision, and any applicable
regulation pertaining thereto.

 

1.33         Excess Aggregate Contributions  shall mean, with respect to any
Plan Year, the aggregate amount of Employer Matching Contributions made for the
Plan Year on behalf of Highly Compensated Employees in excess of the maximum
amount of such contributions permitted under Section 3.4.1, determined by
hypothetically reducing contributions made on behalf of Highly Compensated
Employees in order of their Contribution Percentages, beginning with the highest
of such percentages.

 

6

--------------------------------------------------------------------------------


 

1.34         Excess Contributions  shall mean, with respect to any Plan Year,
the aggregate amount of Elective 401(k) Deferrals made for the Plan Year on
behalf of Highly Compensated Employees in excess of the maximum amount of such
contributions permitted under Section 3.3.1(b), determined by hypothetically
reducing contributions made on behalf of Highly Compensated Employees in order
of their Actual Deferral Percentages, beginning with the highest of such
percentages.

 

1.35         Excess Deferral  shall mean the amount of Elective 401(k) Deferrals
under this Plan in excess of the adjusted annual dollar limit of Section 3.3.1
below, or the amount of Elective 401(k) Deferrals that a Participant allocates
to this Plan pursuant to the claim procedure set forth in Section 3.3.1(a).

 

1.36         401(k) Election  shall mean the election by a Participant to make
Elective 401(k) Deferrals in accordance with Section 3.1.2.

 

1.37         401(k) Subaccount  shall mean the separate subaccount established
for a Participant pursuant to Section 4.1(a).

 

1.38         Highly Compensated Employee  shall mean, with respect to any Plan
Year, an Employee who performs services for the Company or any Affiliate during
the Plan Year, and:

 

(a)           was a 5% owner (as defined in Code Section 414(q)(2)) during the
Plan Year or the preceding Plan Year; or

 

(b)           had compensation (as defined in Code Section 415(c)(3)) in excess
of $80,000, as adjusted in accordance with Code Section 415(d), for the
preceding Plan Year and was in the top-paid group for such preceding Plan Year.
The top-paid group is the group consisting of the top 20% of Employees when
ranked on the basis of compensation.

 

A former Employee shall be treated as a Highly Compensated Employee if such
Employee was a Highly Compensated Employee when he or she separated from service
or at any time after attaining age 55.  The determination of who is a Highly
Compensated Employee shall be made in accordance with Code Section 414(q).

 

1.39         Hour of Service  shall mean service credited in accordance with the
elapsed time method under Treasury Regulation Section 1.410(a)-7.  Accordingly,
for purposes of the Employee’s rights with respect to eligibility to
participate, vesting and benefit accrual, the Plan shall credit the period of
time which elapses while the Employee is employed (i.e., while the employment
relationship exists) with the Employer, regardless of the actual number of hours
he or she completes during such period. An Employee’s service shall be taken
into account for purposes of eligibility to participate and vesting as of the
date he or she first performs an hour of service within the meaning of Treasury
Regulation Section 2530.200b-2(a)(1) for the Employer. Service shall be taken
into account for the period of time from the date the Employee first performs
such an hour of service until the date he or she severs from service with the
Employer.

 

The date an Employee severs from service shall be the earlier of the date the
Employee quits, is discharged, retires or dies, or the first anniversary of the
date the employee is absent

 

7

--------------------------------------------------------------------------------


 

from service for any other reason (e.g., disability, vacation, leave of absence,
layoff, etc.). If an Employee is granted a leave of absence (and if no
intervening event occurs), the Severance from Service Date shall occur one year
after the date the Employee was first absent on leave, and this one year of
absence shall be taken into account as service for the Employee. A quit,
discharge, retirement or death within the year after the beginning of an absence
for any other reason shall result in an immediate severance from service.

 

For purposes of eligibility to participate and vesting, an Employee who has
severed from service by reason of a quit, discharge or retirement may be
entitled to have a period of time of 12 months or less taken into account by the
Employer if the Employee returns to service within a certain period of time and
performs an hour of service within the meaning of Treasury Regulation
Section 2530.200b-2(a)(1). In general, the period of time during which the
Employee must return to service shall begin on the date the Employee severs from
service as a result of a quit, discharge or retirement and ends on the first
anniversary of such date. However, if the Employee is absent for any other
reason (e.g., layoff) and then quits, is discharged or retires, the period of
time during which the Employee may return and receive credit shall begin on the
Severance from Service Date and end one year after the first day of absence
(e.g., first day of layoff). A severance from service (e.g., a quit), or an
absence (e.g., layoff) followed by a severance from service, shall not result in
a period of time of more than one year being required to be taken into account
after an Employee severs from service or is absent from service.

 

For purposes of benefit accrual, an Employee shall be entitled to have his or
her service taken into account from the date he or she begins to participate in
the Plan until the Severance from Service Date. Periods of severance under any
circumstances are not required to be taken into account.

 

1.40         Investment Fund  shall mean an investment fund, if any, in which
the Trust may be invested pursuant to Section 12.1.

 

1.41         Investment Manager  shall mean any person appointed pursuant to
Section 12.4 having the power to direct the investment of assets in accordance
with that Section.

 

1.42         Leased Employee  shall mean, pursuant to Code Section 414(n), any
person who is not a common law employee of the Company or an Affiliate and who
provides services to the Company or an Affiliate if:

 

(a)           Such services are provided pursuant to an agreement between the
Company or the Affiliate and any other person (called a “leasing company”);

 

(b)           Such person has performed such services for the Company or the
Affiliate on a substantially full-time basis for a period of at least one year;
and

 

(c)           Such services are performed under primary direction or control by
the Company or the Affiliate.

 

1.43         Leave of Absence  shall mean a leave granted by the Employer or an
Affiliate in accordance with its standard personnel policies applied in a
nondiscriminatory manner to all

 

8

--------------------------------------------------------------------------------


 

Employees similarly situated. Leave of Absence shall also include an unpaid
leave under the Family and Medical Leave Act of 1993.

 

1.44         Non-Highly Compensated Employee  shall mean an Employee of the
Company or an Affiliate who is not a Highly Compensated Employee.

 

1.45         Normal Retirement Age shall mean age 65.

 

1.46         Participant  shall mean an Eligible Employee who has commenced, but
not terminated, participation in the Plan as provided in Article II.

 

1.47         Participating Affiliate  shall mean any Affiliate which has duly
adopted the Plan with the consent of the Company and has not withdrawn
therefrom.

 

1.48         Period of Service  shall mean a period beginning on an Employee’s
Employment Commencement Date (or re-Employment Commencement Date, as applicable)
and ending on the Employee’s Severance from Service Date.

 

1.49         Period of Severance  shall mean a period beginning on an Employee’s
Severance from Service Date and ending on the date the Employee earns an Hour of
Service.

 

1.50         Plan  shall mean the Rockwood Retirement Plan as stated herein and
as amended from time to time.

 

1.51         Plan Year  shall mean the calendar year.

 

1.52         Primary Employee  shall mean each Eligible Employee other than
(a) a Seconded Employee or (b) an Employee included in a unit of employees
covered by a collective bargaining agreement between the Employer and an
employee representative (not including any organization more than half of whose
members are owners, officers or executives of the Employer) in the negotiation
of which retirement benefits were the subject of good faith bargaining, unless
such bargaining agreement specifically provides for participation in Plan (and
then, only the extent provided in such bargaining agreement).

 

1.53         Profit-Sharing Contribution  shall mean any contribution made to
the Plan and allocated to a Participant’s Profit-Sharing Contributions
Subaccount in accordance with Section 3.1.4.

 

1.54         Profit-Sharing Contributions Subaccount  shall mean the separate
subaccount established for a Participant pursuant to Section 4.1(c).

 

1.55         Reduction-in-Force  shall mean the reduction of an Employer’s
workforce due to a voluntary or involuntary Termination of Employment where the
Participant is eligible to receive severance pay and/or severance benefits under
an employment termination program or severance plan, program or arrangement
offered by an Employer to at least 5 Participants within a period not exceeding
6 months.

 

9

--------------------------------------------------------------------------------


 

1.56         Rollover Contribution  shall mean a direct rollover of
distributions from the following types of plans: qualified plans described in
Code Section 401(a) or 403(a), including after-tax employee contributions;
annuity contracts described in Code Section 403(b), excluding after-tax employee
contributions; and eligible plans under Code Section 457(b) which are maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state. In addition, Rollover
Contributions will include participant rollover distributions from individual
retirement accounts or annuities described in Code Section 408(a) or 408(b) that
are eligible to be rolled over and would otherwise be includible in gross
income.

 

1.57         Rollover Contributions Subaccount  shall mean the separate
subaccount established for a Participant pursuant to Section 4.1(d).

 

1.58         Seconded Employee  shall mean an Employee of the Employer who
participates in any non-United States pension plan sponsored by the Company or
any Affiliate.

 

1.59         Severance from Service Date  shall mean the earlier of (a) the date
the Employee quits, retires, is discharged, or dies, or (b) the first
anniversary of the first date of a period in which an Employee is absent for any
other reason; provided, however, that an Employee shall not experience a
Severance from Service Date while the Employee is on lay-off or Leave of Absence
if the Employee returns to Employment immediately following the end of the
lay-off or Leave of Absence. If the Employee does not return to Employment
immediately following the end of the lay-off or Leave of Absence, such Employee
shall be deemed to have had a Severance from Service Date as of his or her first
day of absence due to lay-off or Leave of Absence.

 

1.60         Spousal Consent  shall mean the written consent of a Participant’s
Surviving Spouse to an election or designation by the Participant under the
Plan. Such consent shall acknowledge the effect of the Participant’s election or
designation, shall specify the alternate Beneficiary or alternate form of
benefit, as appropriate (unless a general consent is executed), and shall be
witnessed by either a representative of the Administrative Committee or a notary
public. Spousal Consent shall not be necessary if the Participant establishes to
the satisfaction of the Administrative Committee that he or she has no Spouse,
his or her Spouse cannot be located or such other circumstances exist as the
Administrative Committee may, in accordance with applicable regulations, deem
appropriate to waive the requirement of Spousal Consent. Spousal Consent, once
given, may be revoked only with the consent of the Participant. Spousal Consent
shall be valid and binding only with respect to the Spouse who gave the consent.

 

1.61         Spouse  shall mean the person legally married to a Participant,
including satisfying the requirements of the Federal Defense of Marriage Act.

 

1.62         Surviving Spouse  shall mean the Spouse of a Participant on the
earlier of: (a) the date of the Participant’s death; or (b) the Participant’s
Benefit Commencement Date.

 

1.63         Termination of Employment  shall mean the voluntary or involuntary
severance of Employment.  Notwithstanding any provision of this Plan to the
contrary, effective as of January 1, 2007, a Participant’s change in status from
an Eligible Employee to Leased Employee shall not be deemed to be a Termination
of Employment or a distribution event under Article VI.

 

10

--------------------------------------------------------------------------------


 

1.64         Trust  shall mean the trust established under the Plan in which
Plan assets are held.

 

1.65         Trust Agreement  shall mean the agreement between the Company and
the Trustee with respect to the Trust.

 

1.66         Trustee  shall mean the person appointed as trustee pursuant to
Article X, and any successor trustee.

 

1.67         Valuation Date  shall mean each business day or such other dates as
may be specified by the Administrative Committee.

 

1.68         Vesting Service  shall mean the service credited to a Participant
under Section 5.2 for purposes of determining the Participant’s vested
percentage in his or her Account.

 

1.69         Year of Service  shall mean, in determining service to be taken
into account for purposes of eligibility to participate, vesting and benefit
accrual, each Period of Service unit which is 12-consecutive-months.  For
purposes of eligibility to participate and vesting, the Period of Service shall
run from the Employment Commencement Date (or re-Employment Commencement Date,
as applicable) until the Severance from Service Date. For purposes of benefit
accrual, a Period of Service shall run from the date that a Participant
commences participation under the Plan until his or her Severance from Service
Date. An Employee shall be credited with the period of time which runs during
any absence from service (other than for reason of a quit, retirement, discharge
or death) which is 12 months or less.

 

11

--------------------------------------------------------------------------------


 

ARTICLE II

PARTICIPATION

 

2.1           Admission as a Participant

 

2.1.1        Each Eligible Employee who was a Participant in the Plan or The
Rockwood Specialties, Inc. Money Purchase Pension Plan immediately prior to the
Effective Date shall be a Participant in the Plan as of the Effective Date.

 

2.1.2        Each Eligible Employee shall become a Participant in the Plan on
the Entry Date coinciding with or next following such Eligible Employee’s
completion of at least thirty (30) days of Employment, provided he or she is an
Eligible Employee on such date.  This paragraph shall be interpreted in
accordance with the elapsed time method set forth in Treasury Regulation
Section 1.410(a)-7.

 

2.1.3        Notwithstanding Section 2.1.2 above, the Company may, in its
discretion, provide an earlier Entry Date or grant past service credit for
eligibility purposes to individuals who become Employees through an acquisition
of assets or an entity by an Employer or Affiliate or through a merger or
consolidation of an entity with or into an Employer or an Affiliate or any other
similar transaction; provided, however, that any such provision shall be subject
to the nondiscrimination requirements of Code Section 401(a)(4).

 

2.1.4        Each Participant shall be entitled to make Elective
401(k) Deferrals, and each Participant who is a Primary Employee shall be
entitled to have Employer Matching Contributions, contributed to his or her
Account upon (a) execution and delivery to the Administrative Committee of a
401(k) enrollment form, and (b) submission of any information reasonably
required by the Administrative Committee for proper administration of the Plan.
Any Participant in the Plan shall for all purposes be deemed conclusively to
have assented to the provisions of the Plan.

 

2.1.5        An Eligible Employee who has attained his or her Normal Retirement
Age and who continues as an Eligible Employee shall continue to be eligible to
actively participate in the Plan until his or her actual retirement.
Participation shall terminate as provided in Section 2.3.

 

2.2           Rehired Employees

 

2.2.1        An Employee who has a Termination of Employment before earning a
vested interest in his or her Account Balance and who again becomes an Employee
shall lose credit for his or her Periods of Service prior to such Termination of
Employment if his or her Period of Severance equals or exceeds the greater of
five years or his or her Periods of Service prior to such Termination of
Employment. This paragraph shall be interpreted in accordance with the elapsed
time method set forth in Treasury Regulation Section 1.410(a)-7.

 

2.2.2        If a Participant who has a Termination of Employment again becomes
an Eligible Employee and his or her prior Years of Service (i.e., Period of
Service) are not disregarded under Section 2.2.1, then he or she shall again
become a Participant in the Plan as of the first date on which he or she again
becomes an Eligible Employee. However, no Elective 401(k) Deferrals or

 

12

--------------------------------------------------------------------------------


 

Employer Matching Contributions shall be contributed to his or her Account until
the first payroll period after he or she has again executed and delivered a
401(k) enrollment form in accordance with Section 2.1.4 above.

 

2.2.3        If an Employee or Participant who has a Termination of Employment
again becomes an Eligible Employee and his or her prior Years of Service (i.e.,
Period of Service) are disregarded under Section 2.2.1, then he or she shall be
treated as a new Employee.

 

2.2.4        A former Employee who has a Termination of Employment and
subsequently performs an Hour of Service within 12 months of his or her
Severance from Service Date, such Employee’s Period of Severance shall instead
be included as part of his or her Period of Service for purposes of
participation and vesting. This paragraph shall be interpreted in accordance
with the service spanning rules set forth in Treasury Regulation
Section 1.410(a)-7.

 

2.3           Termination of Participation

 

An individual shall cease to be a Participant on the earliest of:

 

(a)           payment to him or her or on his or her behalf of all vested
benefits due to him or her under the Plan at a time when he or she is no longer
eligible for any future contributions;

 

(b)           his or her Termination of Employment when he or she has no vested
interest in his or her Account; or

 

(c)           his or her death.

 

2.4           Rollover Membership

 

An Eligible Employee who makes a Rollover Contribution in accordance with
Section 3.5 shall become a Participant as of the date of such contribution even
if he or she has not yet satisfied the requirements of Section 2.1; provided,
however, that such an Eligible Employee shall be a Participant only with respect
to his or her Rollover Contributions Subaccount and shall not be eligible to
make or receive any other type of contribution under the Plan until he or she
has satisfied the requirements under Section 2.1.

 

13

--------------------------------------------------------------------------------


 

ARTICLE III

CONTRIBUTIONS

 

3.1           Employer Contributions

 

3.1.1        Subject to the limitations set forth in this Article III, the
Employer shall contribute to the Trust an amount equal to the sum of:

 

(a)           Elective 401(k) Deferrals in such amount as determined in
accordance with Section 3.1.2;

 

(b)           Employer Matching Contributions in such amount as determined in
accordance with Section 3.1.3;

 

(c)           Profit-Sharing Contributions in such amount, if any, as determined
in accordance with Section 3.1.4; and

 

(d)           Effective as of January 1, 2011, Employer Nonelective
Contributions in such amount as determined in accordance with Section 3.1.5.

 

3.1.2        Elective 401(k) Deferrals

 

(a)           Subject to the limitations set forth in Sections 3.3, 3.8 and 3.9,
the Employer shall contribute to the Trust on behalf of each of its Employees
who has a 401(k) Election in effect for any payroll period an amount equal to
the deferral percentage elected by each such Participant on his or her
401(k) Election, multiplied by his or her Compensation for the payroll period.
The amount elected by a Participant pursuant to a 401(k) Election cannot be less
than 1% or greater than 40% (in 1% increments) of the Participant’s
Compensation. The 401(k) Election shall be made on a form provided by the
Administrative Committee. A Participant may elect to change the percentage of
his or her Elective 401(k) Deferral effective as of any Change Date by filing
the appropriate form with the Administrative Committee on or before the deadline
established by the Administrative Committee for filing such form. A Participant
may elect to cancel any 401(k) Election at any time by filing the appropriate
form with the Administrative Committee, and such election shall become effective
as soon as practicable. A Participant who elects to cancel his or her Elective
401(k) Deferrals may elect to resume such deferrals as of any Change Date
following such cancellation by filing a new 401(k) Election with the
Administrative Committee. The Administrative Committee may reduce the amount of
any 401(k) Election or may make such other modifications as necessary so that
the Plan complies with the provisions of Code Section 401 and all contributions
are currently deductible under Code Section 404. All contributions pursuant to a
401(k) Election shall be made by reducing the Participant’s Compensation for
each payroll period by the amount determined pursuant to the 401(k) Election.
The Administrative Committee may establish such additional rules and procedures
with respect to the making, changing and resumption of contributions pursuant to
401(k) Elections (including suspension from contributions) as it shall
determine.

 

(b)           Notwithstanding paragraph (a) above, and as soon as is practicable
as determined by the Administrative Committee, all Employees who are eligible to
make Elective 401(k)

 

14

--------------------------------------------------------------------------------


 

Deferrals and who have attained age 50 before the close of the Plan Year shall
be eligible to make catch-up contributions in accordance with, and subject to
the limitations of, Code Section 414(v). Such catch-up contributions shall not
be taken into account for purposes of the provisions of the Plan implementing
the required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of making such catch-up contributions. This paragraph
(b) shall apply only if all other applicable employer plans (within the meaning
of Code Section 414(v)(6)(A)) of the Company and the Affiliates permit all
eligible participants (within the meaning of Code Section 414(v)(5)) to make the
same catch-up elections, as required under Code Section 414(v)(4); provided,
however, that no eligible participant shall be permitted to make catch-up
contributions under more than one applicable employer plan.

 

(c)           Notwithstanding any provision of the Plan to the contrary, except
for occasional, bona fide administrative considerations, Elective
401(k) Deferrals made pursuant to an election under paragraph (a) above shall
not precede the earlier of (1) the performance of services relating to such
Elective 401(k) Deferrals, and (2) when the Compensation subject to such
Elective 401(k) Deferral election would be currently available to the Employee
in the absence of an election to defer.

 

3.1.3        Employer Matching Contributions

 

Subject to the limitations set forth in Sections 3.4, 3.8 and 3.9, Employer
Matching Contributions shall be made by the Employer to the Trust on behalf of
each of its Primary Employees, who has participated in the Plan for at least
three months and who has a 401(k) Election in effect for any payroll period, in
an amount equal to 50% of the Participant’s Elective 401(k) Deferral, up to 6%
of the Participant’s Compensation, made for the payroll period. An Employer
Matching Contribution shall not be made with respect to a Participant’s Elective
401(k) Deferrals in excess of 6% of his or her Compensation for any payroll
period.

 

Subject to the limitations set forth in Sections 3.4 and 3.8, Employer Matching
Contributions also shall be made by the Employer to the Trust on behalf of each
of its Primary Employees who has elected to make a catch-up contribution
pursuant to Section 3.1.2(b) in an amount equal to 50% of the Participant’s
catch-up contribution. However, in no event shall the total Employer Matching
Contributions made on behalf of any Participant exceed 6% of his or her
Compensation.

 

In addition to the Employer Matching Contributions provided in the preceding
paragraphs, a “True-Up Employer Matching Contribution” shall be made for the
benefit of each eligible Participant (as provided below), with respect to each
Plan Year beginning on or after January 1, 2007.  The True-Up Employer Matching
Contribution amount shall be difference between subsection (a) and (b) below, if
any:

 

(a)           The amount resulting from recalculating the Employer Matching
Contribution for the applicable Plan Year by assuming that it is an amount equal
to 50% of the Participant’s Elective 401(k) Deferral, up to 6% of the
Participant’s total Compensation for the applicable

 

15

--------------------------------------------------------------------------------


 

Plan Year (rather than any payroll period); provided, however, that the
resulting Employer Matching Contribution amount shall not exceed 6% of the
Participant’s Compensation for such Plan Year.  Any Elective 401(k) Deferral
distributed to a Participant pursuant to Sections 3.3.1, 3.3.2 and 3.3.3 shall
not be considered for this calculation.

 

(b)           The actual Employer Matching Contribution credited to the
Participant’s Employer Matching Contribution Subaccount for the applicable Plan
Year.  An Employer Matching Contributions forfeited in connection with the
distribution of Elective 401(k) Deferrals pursuant to Section 3.3.1, 3.3.2 and
3.3.3 shall not be considered for this calculation.  Further, any Employer
Matching Contribution distributed or forfeited pursuant to the Section 3.4.1,
3.4.2 and 3.4.3 shall not be considered for this calculation.

 

In no event shall the total Employer Matching Contribution and True-Up Employer
Matching Contribution for the applicable Plan Year shall not exceed 6% of the
Participant’s Compensation for such Plan Year.  True-Up Employer Matching
Contributions shall be subject to the applicable limits imposed by the Code.

 

The True-Up Employer Matching Contribution calculation shall be performed as
soon as administratively practicable following the end of each applicable Plan
Year.  A Participant shall be eligible to receive a True-Up Employer Matching
Contribution (if any) for the applicable Plan Year if he or she was eligible for
Employer Matching Contributions for such Plan Year.  True-Up Employer Matching
Contributions, if any, shall be contributed to the Plan without adjustment for
any earnings and/or losses.

 

3.1.4        Profit-Sharing Contributions

 

(a)           Subject to the limitations set forth in Sections 3.8 and 3.9, for
each Plan Year, the Employer may contribute to the Plan an amount, if any, to be
determined by Employer in its sole and absolute discretion; provided, however,
that any such contribution shall not exceed 4% of the Employee’s Compensation
for the portion of the Plan Year in which the Employee is a Participant in the
Plan. Any such contribution by an Employer shall be allocated among each
Employee of the contributing Employer during the Plan Year who:

 

(i)            is employed in “eligible employment” (as defined below) on the
last day of the Plan Year and is credited with the following service for such
Plan Year:

 

(A)            for Plan Years beginning prior to January 1, 2002, at least 1,000
Hours of Service for such Plan Year,

 

(B)             for Plan Years beginning on or after January 1, 2002, but prior
to January 1, 2011, a Period of Service of at least 6 months during such Plan
Year, and

 

(C)             for Plan Years beginning on or after January 1, 2011, a Period
of Service of at least 30 days during such Plan Year;

 

16

--------------------------------------------------------------------------------


 

(ii)           is on a Leave of Absence on the last day of the Plan Year,
provided the Primary Employee was employed in “eligible employment”‘ immediately
prior to such Leave of Absence;

 

(iii)          died or became Disabled during the Plan Year at a time when he or
she was employed in “eligible employment;” or

 

(iv)          terminated Employment during the Plan Year on or after attainment
of Normal Retirement Age at a time when he or she was employed in “eligible
employment.”

 

For purposes of this Section 3.1.4, “eligible employment” shall mean employment
as a Primary Employee or employment with an Affiliate that is not an Employer in
a position under which the Employee would be a Primary Employee if the Affiliate
were an Employer.

 

(b)           Profit-Sharing Contributions with respect to any Plan Year shall
be allocated to the Profit-Sharing Contributions Subaccount of each Employee
eligible for such an allocation under (a) above according to the ratio that the
Employee’s Compensation from the Employer for the portion of the Plan Year that
he or she was an Employee bears to the aggregate of such Compensation of all
Employees eligible for such an allocation.

 

3.1.5        Employer Nonelective Contributions

 

Subject to the limitations set forth in Sections 3.8 and 3.9, for each Plan Year
beginning on or after January 1, 2011, the Employer shall contribute an Employer
Nonelective Contribution to the Plan on behalf of each Employee entitled to
receive an Employer Nonelective Contribution for that Plan Year equal to 3% of
the Employee’s Compensation for the portion of the Plan Year in which the
Employee is a Participant in the Plan.  An Employee shall be entitled to receive
an Employer Nonelective Contribution for a Plan Year if the Employee:

 

(a)           is employed in “eligible employment” (as defined below) on the
last day of the Plan Year and is credited with a Period of Service of at least
30 days during such Plan Year;

 

(b)           is on a Leave of Absence on the last day of the Plan Year,
provided the Primary Employee was employed in “eligible employment”‘ immediately
prior to such Leave of Absence;

 

(c)           died or became Disabled during the Plan Year at a time when he or
she was employed in “eligible employment;” or

 

(d)           terminated Employment during the Plan Year on or after attainment
of Normal Retirement Age at a time when he or she was employed in “eligible
employment.”

 

For purposes of this Section, “eligible employment” shall mean employment as a
Primary Employee or employment with an Affiliate that is not an Employer in a
position under which the Employee would be a Primary Employee if the Affiliate
were an Employer.

 

17

--------------------------------------------------------------------------------


 

3.2           After-Tax Contributions

 

No Participant after-tax contributions shall be required or permitted under the
Plan.

 

3.3           Elective 401(k) Deferral Limitations

 

3.3.1        Elective 401(k) Deferral Limits

 

Elective 401(k) Deferrals shall be subject to the following:

 

(a)           Code Section 402(g) Dollar Limit

 

A Participant’s Elective 401(k) Deferrals made under this Plan, and/or any other
plans, and his or her elective deferrals made under all other plans of the
Company and its Affiliates during any taxable year shall not exceed the adjusted
limit imposed on elective deferrals for such year under Code Section 402(g).
This limit shall not apply to the extent permitted under Plan
Section 3.1.2(a) and Code Section 414(v).

 

A Participant may claim Excess Deferrals for any taxable year by filing a
written claim with the Administrative Committee not later than the March 1
following the taxable year for which the Excess Deferrals were contributed. Any
such claim shall specify the amount of the Participant’s Excess Deferrals for
the year and shall be accompanied by the Participant’s written statement that,
if such amounts are not distributed, such Excess Deferrals, when added to
amounts deferred under other plans or arrangements described in Code
Section 402(g)(3) (whether or not maintained by the Company or an Affiliate),
will exceed the limit imposed on the Participant by Code Section 402(g) for the
year in which the deferral occurred. Excess Deferrals shall be distributed in
accordance with Section 3.3.2 below.

 

(b)           Average Actual Deferral Percentage Test

 

The Average Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees for any Plan Year must satisfy one of the following tests:

 

(i)            The Average Actual Deferral Percentage for Eligible Participants
who are Highly Compensated Employees for the Plan Year shall not exceed the
Average Actual Deferral Percentage for Eligible Participants who were Non-Highly
Compensated Employees for the prior Plan Year multiplied by 1.25; or

 

(ii)           The Average Actual Deferral Percentage for Eligible Participants
who are Highly Compensated Employees for the Plan Year shall not exceed the
Average Actual Deferral Percentage for Eligible Participants who were Non-Highly
Compensated Employees for the prior Plan Year multiplied by 2.0, provided that
the excess of the Average Actual Deferral Percentage for Eligible Participants
who are Highly Compensated Employees over the prior Plan Year’s Average Actual
Deferral Percentage for Eligible Participants who were Non-Highly Compensated
Employees is not more than two percentage points.

 

18

--------------------------------------------------------------------------------


 

At the Company’s election, the current Plan Year’s Average Actual Deferral
Percentage data for Eligible Participants who are Non-Highly Compensated
Employees may be used; provided, however, that if an election to use current
Plan Year data is made, it cannot be changed except as provided by the Secretary
of the Treasury.

 

This Section 3.3.1(b) shall not apply to the extent permitted under Plan
Section 3.1.2(a) and Code Section 414(v).

 

(c)           Aggregation of Elective 401(k) Deferrals

 

(i)            For purposes of this Section 3.3.1, the Actual Deferral
Percentage for any Eligible Participant who is a Highly Compensated Employee for
the Plan Year and who is eligible to have Elective 401(k) Deferrals allocated to
his or her account under two or more plans or arrangements described in Code
Section 401(k) that are maintained by the Company or an Affiliate shall be
determined as if all such Elective 401(k) Deferrals were made under a single
arrangement.

 

(ii)           In the event that this Plan satisfies the requirements of Code
Sections 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Code
Sections only if aggregated with this Plan, then this section shall be applied
by determining Average Actual Deferral Percentages as if all such plans were a
single plan.

 

3.3.2        Distribution of Excess Deferrals

 

(a)           Notwithstanding any other provision of the Plan, Excess Deferrals,
plus any income and minus any loss allocable thereto, shall be distributed no
later than April 15 following the close of the taxable year for which the
Participant’s Excess Deferrals were contributed. Excess Deferrals may be
returned during the taxable year in which they were made only if designated as
Excess Deferrals. The income or loss allocable to Excess Deferrals shall be
determined through the end of the taxable year to which the contributions relate
by the Administrative Committee in accordance with applicable regulations.

 

For taxable years beginning on or after January 1, 2007, gap-period earnings
shall be included with the distribution of Excess Deferrals (as defined in Code
Section 402(g)(2)(A)) to the extent the Participant is or would be credited with
an allocable gain or loss on such Excess Deferrals for the gap-period, if the
total amount were to be distributed.  Any income and/or losses earned during the
gap-period shall be allocated to all Participants and to all corrective
distributions for the taxable year in a consistent and non-discriminatory
manner. The gap period income and/or losses allocable to a Participant’s Excess
Deferrals shall be determined by any one of the methods provided in Treasury
Regulation Section 1.402(g)-1(e)(5).  However, if contrary legal guidance is
promulgated after April 30, 2007, then excess deferrals shall be adjusted for
income and/or losses only to the extent mandated by such guidance.  For purposes
of this paragraph, the “gap period” means the period between the close of the
applicable Plan Year and prior to the distribution; provided, however, that
income or loss for the “gap period” may be determined as of a date that is no
more than seven days before the date of distribution.

 

19

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, for Plan Years beginning on or after January 1,
2008, “gap period” gain or loss shall not be required on corrective
distributions of Excess Deferrals.

 

(b)           Employer Matching Contributions related to Excess Deferrals,
together with any allocable income or loss, shall be forfeited and used to
reduce Employer Matching Contributions, Employer Nonelective Contributions and
Profit-Sharing Contributions. For this purpose, Excess Deferrals shall be deemed
attributable first to unmatched Elective 401(k) Deferrals.

 

3.3.3        Distribution of Excess Contributions

 

Notwithstanding any other provision of the Plan, Excess Contributions, plus any
income and minus any loss allocable thereto, shall be distributed no later than
the last day of the close of the Plan Year following the Plan Year for which the
Excess Contributions were made in accordance with the following:

 

(a)           The Excess Contributions with respect to Highly Compensated
Employees shall be distributed in accordance with the following procedure.

 

(i)            The total amount of Excess Contributions for all affected Highly
Compensated Employees shall be calculated in accordance with Section 1.34.

 

(ii)           The Elective 401(k) Deferrals of the Highly Compensated Employee
with the highest dollar amount of Elective 401(k) Deferrals for the Plan Year
shall be reduced by the amount required to cause that Highly Compensated
Employee’s Elective 401(k) Deferrals to equal the dollar amount of Elective
Compensated Employee with the next highest dollar amount of Elective
401(k) Deferrals.  This amount is then distributed to such Highly Compensated
Employee with the highest dollar amount of Elective 401(k) Deferrals.  However,
if a lesser reduction under this Section 3.3.3(a)(ii) would equal the total
Excess Contributions, then such lesser reduction amount shall be distributed.

 

(iii)          Notwithstanding anything to the contrary in this Section, prior
to the distribution of any Excess Contributions, all or a part of the Excess
Contributions, as applicable, shall be recharacterized as catch-up contributions
for catch-up contribution eligible Participants, up to the catch-up
contributions limit for the applicable Plan Year in accordance with the
requirements of Treasury Regulation Section 1.414(v)-1(d)(2)(iii).

 

(iv)          If the total dollar amount distributed is less than the total
Excess Contributions for the Plan Year for all affected Highly Compensated
Employees the process described in this Section 3.3.3(a)(ii) shall be repeated
until the total dollar amount distributed equals the Excess Contributions for
the year.

 

(b)           The income or loss allocable to Excess Contributions shall be
determined through the end of the Plan Year to which the contributions relate by
the Administrative Committee in accordance with applicable regulations.
Effective as of January 1, 2006, the income or loss allocable to Excess
Contributions shall be determined in accordance with the requirements of
Treasury Regulation Section 1.401(k)-2(b)(2)(iv) as follows:  The income or loss
attributable to the Excess Contributions shall be the sum of (i) the income or
loss on such contributions for the

 

20

--------------------------------------------------------------------------------


 

Plan Year, determined under any reasonable method, and (ii) the income or loss
on such Excess Contributions for the “gap period”, determined under such
reasonable method.  Any reasonable method used to determine income or loss
hereunder shall be used consistently for all Participants and for all corrective
distributions under the Plan for the applicable Plan Year.  For purposes of this
paragraph, the “gap period” means the period between the close of the applicable
Plan Year and prior to the distribution; provided, however, that income or loss
for the “gap period” may be determined as of a date that is no more than seven
days before the date of distribution.  Notwithstanding anything in this
paragraph to the contrary, the Administrative Committee may elect, in a
non-discriminatory manner, not to distribute “gap period” income with respect to
any Plan Year beginning on or after January 1, 2008.  Notwithstanding the
foregoing, for Plan Years beginning on or after January 1, 2008, “gap period”
gain or loss shall not be required on corrective distributions of Excess
Contributions.

 

(c)           Employer Matching Contributions related to Excess Contributions,
together with any allocable income or loss, shall be forfeited and used to
reduce Employer Matching Contributions, Employer Nonelective Contributions and
Profit-Sharing Contributions. For this purpose, Excess Contributions shall be
deemed attributable first to unmatched Elective 401(k) Deferrals.

 

3.4           Employer Matching Contribution Limitations

 

3.4.1        Limit on Employer Matching Contributions

 

For each Plan Year, Employer Matching Contributions shall be subject to the
following provisions:

 

(a)           Contribution Percentage Test

 

For Employer Matching Contributions made on behalf of Highly Compensated
Employees for each Plan Year, the Average Contribution Percentage for Primary
Employees who are Highly Compensated Employees for the Plan Year must not exceed
the greater of:

 

(i)            The Average Contribution Percentage for Primary Employees who
were Non-Highly Compensated Employees for the prior Plan Year, multiplied by
1.25; or

 

(ii)           The lesser of (A) the Average Contribution Percentage for Primary
Employees who were Non-Highly Compensated Employees for the prior Plan Year,
multiplied by 2.0; or (B) the prior Plan Year’s Average Contribution Percentage
for Primary Employees who were Non-Highly Compensated Employees plus two
percentage points.

 

At the Company’s election, the current Plan Year’s Average Contribution
Percentage data for Primary Employees who are Non-Highly Compensated Employees
may be used; provided, however, that if an election to use prior Plan Year data
is made, it cannot be changed except as provided by the Secretary of the
Treasury.

 

21

--------------------------------------------------------------------------------


 

(b)           Aggregation of Contributions

 

(i)            For purposes of this Section 3.4.1, the Contribution Percentage
for any Primary Employee who is a Highly Compensated Employee for the Plan Year
and who is eligible to receive matching contributions or to make employee
after-tax contributions under one or more other plans described in Code
Section 401 (a) that are maintained by the Company or an Affiliate shall be
determined as if all such contributions were made under a single plan aggregated
with this Plan.

 

(ii)           In the event that this Plan satisfies the requirements of Code
Sections 401(m), 401(a)(4), or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Code
Sections only if aggregated with this Plan, then this section shall be applied
by determining Average Contribution Percentages as if all such plans were a
single plan.

 

3.4.2        Distribution of Excess Aggregate Contributions

 

Notwithstanding any other provisions of the Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
distributed or forfeited to the extent not vested no later than the last day of
the close of the Plan Year following the Plan Year for which the Excess
Aggregate Contributions were made in accordance with the following:

 

(a)           The Excess Aggregate Contributions with respect to Highly
Compensated Employees shall be distributed in accordance with the following
procedure.

 

(i)            The total amount of Excess Contributions for all affected Highly
Compensated Employees shall be calculated in accordance with Section 1.33.

 

(ii)           The Employer Matching Contributions of the Highly Compensated
Employee with the highest dollar amount of Employer Matching Contributions for
the Plan Year shall be reduced by the amount required to cause that Highly
Compensated Employee’s Employer Matching Contributions to equal the dollar
amount of Employer Matching Contributions of the Highly Compensated Employee
with the next highest dollar amount of Employer Matching Contributions.  This
amount is then distributed to such Highly Compensated Employee with the highest
dollar amount of Employer Matching Contributions.  However, if a lesser
reduction under this Section 3.3.3(a)(ii) would equal the total Excess Aggregate
Contributions, then such lesser reduction amount shall be distributed.

 

(iii)          If the total dollar amount distributed in less than the total
Excess Aggregate Contributions for the Plan Year for all affected Highly
Compensated Employees, the process described in Section 3.4.2(a)(ii) is repeated
until the total dollar amount distributed equals the total excess contributions
for the Plan Year.

 

(b)           The income or loss allocable to Excess Aggregate Contributions
shall be determined through the end of the Plan Year to which the contributions
relate by the Administrative Committee in accordance with applicable
regulations.  Effective as of January 1,

 

22

--------------------------------------------------------------------------------


 

2006, the income or loss allocable to the Excess Aggregate Contributions shall
be determined in accordance with the requirements of Treasury Regulation
Section 1.401(m)-2(b)(2)(iv) as follows:  The income or loss attributable to the
Excess Aggregate Contributions shall be the sum of (i) the income or loss on
such contributions for the Plan Year, determined under any reasonable method,
and (ii) the income or loss on such Excess Aggregate Contributions for the “gap
period”, determined under such reasonable method.  Any reasonable method used to
determine income or loss hereunder shall be used consistently for all
Participants and for all corrective distributions under the Plan for the
applicable Plan Year.  For purposes of this paragraph, the “gap period” means
the period between the close of the applicable Plan Year and prior to the
distribution; provided, however, that income or loss for the “gap period” may be
determined as of a date that is no more than seven days before the date of
distribution.  Notwithstanding anything in this paragraph to the contrary, the
Administrative Committee may elect, in a non-discriminatory manner, not to
distribute “gap period” income with respect to any Plan Year beginning on or
after January 1, 2008.  Notwithstanding the foregoing, for Plan Years beginning
on or after January 1, 2008, “gap period” gain or loss shall not be required on
corrective distributions of Excess Aggregate Contributions.

 

3.4.3        [Reserved]

 

3.5           Rollover Contributions

 

Any Eligible Employee may make a Rollover Contribution to the Plan. A Rollover
Contribution shall be in cash only or such other property as may be acceptable
under rules established by the Administrative Committee. The Administrative
Committee may condition acceptance of a contribution intended to be a Rollover
Contribution upon receipt of such documents as it may require. In the event that
an Eligible Employee makes a contribution pursuant to this Section 3.5 intended
to be a Rollover Contribution but which the Administrative Committee later
concludes did not qualify as a Rollover Contribution, the Trustee shall
distribute to the Eligible Employee, as soon as practicable after that
conclusion is reached, the amount of such contribution, together with any
earnings thereon.

 

3.6           Timing of Contributions

 

The Employer shall transfer Profit-Sharing Contributions and Employer
Nonelective Contributions, as applicable, to the Trustee no later than the last
day prescribed by law for the filing of the Employer’s federal income tax return
(including extensions thereon) for the taxable year of the Employer which
includes the last day of the Plan Year for which such contributions were made.
The Employer shall transfer Elective 401(k) Deferrals to the Trustee as soon as
practicable following the end of each month, but in no event later than the 15th
business day of the month following the month in which the Elective
401(k) Deferral would otherwise have been payable to the Participant in cash.
The Employer shall transfer Employer Matching Contributions to the Trustee at
such time as it shall determine, but in no event later than the last day
prescribed by law for the filing of the Employer’s federal income tax (including
extensions thereof) for the taxable year of the Employer which includes the last
day of the Plan Year for which such contributions were made.  The Employer shall
transfer True-Up Employer Matching Contribution (if any) to the Trustee at such
time as it shall determine, but in no event later than

 

23

--------------------------------------------------------------------------------


 

the last day prescribed by law for the filing of the Employer’s federal income
tax (including extensions thereof) for the taxable year of the Employer which
includes the last day of the Plan Year for which such contributions were made.

 

3.7           Forfeitures

 

Any Forfeitures arising under the Plan shall be applied to reduce Employer
Matching Contributions, Employer Nonelective Contributions and Profit-Sharing
Contributions.

 

3.8           Limitation on Allocations

 

3.8.1        As used in this Section 3.8 and in Section 3.9, each of the
following terms shall have the meaning for that term set forth in this
Section 3.8.1:

 

(a)           Annual Additions means, for each Participant, the sum of the
following amounts credited to the Participant’s Account for the Limitation Year
under this Plan or another Defined Contribution Plan maintained by the Company
or an Affiliate:

 

(i)            Company or Affiliate contributions;

 

(ii)           Employee contributions;

 

(iii)          forfeitures;

 

(iv)          amounts described in Code Section 415(1)(1) and Code
Section 419A(d)(2); and

 

(v)           allocations under a simplified employee pension.

 

Amounts attributable to Rollover Contributions, trust to trust transfers and
catch-up contributions made in accordance with, and subject to the limitations
of, Code Section 414(v) shall not be Annual Additions.

 

Excess Deferrals which are not distributed before the April 15 following the
taxable year to which they relate and Excess Contributions and Excess Aggregate
Contributions shall be treated as Annual Additions.

 

(b)           [Reserved]

 

(c)           [Reserved]

 

(d)           [Reserved]

 

(e)           Excess Amount means the excess of the Participant’s Annual
Additions for the Limitation Year involved over the Maximum Permissible Amount
for that Limitation Year.

 

24

--------------------------------------------------------------------------------


 

(f)            Limitation Compensation means an Employee’s compensation as
determined pursuant to Code Section 415(c)(3). Limitation Compensation shall be
subject to the adjusted dollar limitation under Code Section 401(a)(17).

 

(g)           Limitation Year means each 12-consecutive month period ending on
the same last day as the Plan Year.

 

(h)           Maximum Permissible Amount means, for a Limitation Year and with
respect to any Participant, the lesser of (i) $40,000, as adjusted for increases
in the cost-of-living under Code Section 415(d), or (ii) 100% of the
Participant’s Limitation Compensation for the Limitation Year provided, however,
that the percentage of Limitation Compensation limit shall not apply to (A) any
contribution for medical benefits (within the meaning of Code
Section 419A(d)(2)) after Termination of Employment which is otherwise treated
as an Annual Addition, or (B) an amount otherwise treated as an Annual Addition
under Code Section 415(l)(1). This Section 3.8.1(h) shall not apply to the
extent permitted under Plan Section 3.1.2(a) and Code Section 414(v).

 

(i)            [Reserved]

 

3.8.2        The amount of Annual Additions which may be credited to the
Participant’s Accounts for any Limitation Year shall not exceed the Maximum
Permissible Amount. If the Employer contribution that could otherwise be made or
allocated to the Participant’s Account would cause the Annual Additions on
behalf of the Participant for the Limitation Year to exceed the Maximum
Permissible Amount with respect to that Participant for the Limitation Year, the
amount to be contributed or allocated will be reduced so that the Annual
Additions on behalf of the Participant for the Limitation Year will equal such
Maximum Permissible Amount.

 

(a)           Prior to determining the Participant’s actual Limitation
Compensation for a Limitation Year, the Administrative Committee may determine
the Maximum Permissible Amount for the Participant for the Limitation Year on
the basis of a reasonable estimation of the Participant’s Limitation
Compensation for that Limitation Year. Such estimated Limitation Compensation
shall be uniformly determined for all Participants similarly situated.

 

(b)           As soon as is administratively feasible after the end of a
Limitation Year, the Maximum Permissible Amount for the Limitation Year will be
determined on the basis of the Participant’s actual Limitation Compensation for
the Limitation Year.

 

(c)           If a Participant is credited with an Annual Addition under any
other Defined Contribution Plan maintained by the Company or an Affiliate,
before any Annual Addition is reduced under such other Defined Contribution
Plan, Annual Additions to this Plan shall be reduced to bring all such Plans in
conformity with Code Section 415(c).

 

(d)           In the event the amount of Annual Additions made on behalf of a
Participant during any Limitation Year beginning on or after January 1, 2009
exceeds the Maximum Permissible Amount, such excess Annual Additions shall be
corrected using the correction

 

25

--------------------------------------------------------------------------------


 

methods available under the Internal Revenue Service’s Employee Plans Compliance
Resolution System (EPCRS), as it may be amended from time to time.

 

3.9           [Reserved]

 

3.10         Return of Employer Contributions Under Special Circumstances

 

Notwithstanding any provision of this Plan to the contrary, upon timely written
demand by an Employer to the Trustee:

 

(a)           Any contribution made by the Employer under a mistake of fact
shall be returned to the Employer by the Trustee within one year after the
payment of the contribution.

 

(b)           Any contribution made by the Employer shall be returned to the
Employer within one year after a current deduction for the contribution under
Code Section 404 is disallowed by the Internal Revenue Service, but only to the
extent disallowed.

 

(c)           Any contribution made by the Employer shall be returned to the
Employer by the Trustee within one year after notification from the Internal
Revenue Service following a timely application for determination as to initial
qualification that the Plan is not a qualified plan.

 

Contributions returned to the Employer under (a) or (b) shall be net of any
investment losses but shall not include any earnings thereon.

 

3.11         Profits Not Required

 

All contributions to the Plan may be made without regard to the current or
accumulated earnings or profits of the Employer. The Plan shall, however,
continue to be designated as a profit sharing plan for purposes of the Code.

 

3.12         Contributions Conditioned on Deductibility

 

All contributions made under the Plan are made on the condition that they are
currently deductible under Code Section 404; provided, however, that no
contributions shall be returned to the Employer except as provided in
Section 3.10.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IV

ACCOUNTS, INVESTMENTS AND ALLOCATIONS

 

4.1           Establishment of Participant Accounts

 

The Administrative Committee shall establish and maintain an Account in the name
of each Participant and shall credit or cause to be credited all amounts
allocable to each such Participant to the following subaccounts:

 

(a)           401(k) Subaccount.  Any Elective 401(k) Deferrals allocable to the
Participant and the earnings, losses and expenses attributable thereto.

 

(b)           Employer Matching Contributions Subaccount.  Any Employer Matching
Contributions allocable to the Participant and the earnings, losses and expenses
attributable thereto.

 

(c)           Profit-Sharing Contributions Subaccount.  Any Profit-Sharing
Contributions allocable to the Participant and the earnings, losses and expenses
attributable thereto.

 

(d)           Rollover Contributions Subaccount.  Any Rollover Contributions
allocable to the Participant and the earnings, losses and expenses attributable
thereto.

 

(e)           Employer Nonelective Contributions Subaccount.  Any Employer
Nonelective Contributions allocable to the Participant and the earnings, losses
and expenses attributable thereto.

 

Additional subaccounts may be maintained from time to time, in the
Administrative Committee’s discretion, to facilitate the administration of the
special provision reflected in the Appendices to the Plan.  The maintenance of
separate subaccounts under this Section 4.1 is for accounting purposes only, and
a physical segregation of assets of the Trust to each separate subaccount shall
not be required. Any distribution to a Participant or Beneficiary, or any
withdrawal by or loan to a Participant under Article VI, shall be charged to the
appropriate subaccount of the Participant in accordance with procedures
established by the Administrative Committee.

 

4.2           Investment of Funds

 

If Investment Funds are established pursuant to Section 12.1, then the
contributions and Account Balance of a Participant or the Account Balance of a
Beneficiary of a deceased Participant shall be invested among the Investment
Funds as directed by the Participant or Beneficiary in accordance with and
subject to Section 12.1.2. Investment directions by a Participant or Beneficiary
may be made or changed as of each business day once a calendar month, subject to
such procedures as may be established by the Administrative Committee
(including, but not limited to, requirements for prior notice and investments in
minimum increments). In the event that a Participant, for any reason, fails to
provide proper initial investment directions, contributions allocated to such
Participant shall be entirely invested in the default Investment Fund or Funds
designated by the Administrative Committee from time to time.

 

27

--------------------------------------------------------------------------------


 

4.3           Allocation of Earnings to Accounts

 

All earnings or income received on any investment credited to a Participant’s or
Beneficiary’s Account under the Plan shall be reinvested in additional interests
in such investment and shall be credited to such subaccount.

 

4.4           Allocation Report

 

The Administrative Committee shall deliver to each Participant and Beneficiary
of a deceased Participant, at least quarterly, a statement for the Account of
such Participant or Beneficiary which shows the activity since the prior
statement date and the market value of the Account as of the current statement
date and any other information deemed appropriate by the Administrative
Committee.

 

4.5           Allocation Corrections

 

Any error or omission in the statement provided pursuant to Section 4.4 shall be
corrected as necessary to remedy such error or omission.

 

28

--------------------------------------------------------------------------------


 

ARTICLE V

VESTING AND TOP-HEAVY PROVISIONS

 

5.1           Determination of Vesting

 

5.1.1        A Participant shall at all times have a vested percentage of 100%
in the balance of his or her 401(k) Subaccount, Rollover Contributions
Subaccount and Employer Nonelective Contributions Subaccount.

 

5.1.2        A Participant who has a Termination of Employment due to death or
Disability or who has a Termination of Employment on or after attainment of
Normal Retirement Age shall have a vested percentage of 100% in his or her
Account.

 

5.1.3        A Participant shall be fully vested at all times in his or her
Employer Matching Contributions Subaccount and Profit-Sharing Contributions
Subaccount; provided, however, the vested percentage of a Participant in
contributions made to his or her Employer Matching Contributions Subaccount and
Profit-Sharing Contributions Subaccount prior to July 31, 2004 shall be
determined in accordance with the following schedule:

 

Completed Years

 

Vested

 

of Vesting Service

 

Percentage

 

Less than 2

 

0

%

2

 

25

%

3

 

50

%

4

 

75

%

5 or more

 

100

%

 

Different vesting schedules may apply from time to time to certain assets held
by the Plan as reflected in the Appendices to the Plan.

 

5.1.4        Notwithstanding the foregoing, any Participant with 3 or more years
of Vesting Service who, prior to attaining Normal Retirement Age, has an
involuntary or voluntary Termination of Employment as a result of a Reduction in
Force shall be 100% vested in his or her Account; provided, however, that such
provision shall be implemented in a uniform and nondiscriminatory manner.

 

5.2           Rules for Crediting Vesting Service

 

5.2.1        A Participant’s Vesting Service shall equal the sum of paragraphs
(a) and (b) below.

 

(a)           Subject to the limitations set forth in Sections 5.2.2 and 5.2.3,
a Participant shall earn a year of Vesting Service for each one year Period of
Service he or she completes. For purposes of determining a one year Period of
Service for vesting, non-successive Periods of Service shall be aggregated on
the basis that Periods of Service totaling 12 months (with 30 days deemed to be
a month in the case of the aggregation of fractional months) or 365 days shall
equal a whole year Period of Service. This paragraph shall be interpreted in
accordance with the elapsed time method set forth in Treasury Regulation
Section 1.410(a)-7.

 

29

--------------------------------------------------------------------------------


 

(b)           In addition, the Company may, in its discretion, grant past
service credit for Vesting Service to individuals who become Employees through
an acquisition of assets or an entity by an Employer or Affiliate or through a
merger or consolidation of an entity with or into an Employer or an Affiliate or
any other similar transaction; provided, however, that any such provision shall
be subject to the nondiscrimination requirements of Code Section 401(a)(4).

 

5.2.2        A Participant who has no vested percentage in his or her Account
Balance and who has a Termination of Employment shall, if he or she again
becomes an Employee, receive no credit for his or her Vesting Service prior to
such Termination of Employment if his or her Period of Severance equals or
exceeds the greater of five years or his or her Period Service prior to such
Termination of Employment. This paragraph shall be interpreted in accordance
with the elapsed time method set forth in Treasury Regulation
Section 1.410(a)-7.

 

5.2.3        If a Participant who is less than 100% vested in his or her
Employer-Derived Account Balance has a Termination of Employment and incurs a
Period of Severance of at least five consecutive years, then his or her Period
of Service after such Period of Severance shall be disregarded for purposes of
vesting in his or her Employer-Derived Account Balance which accrued before such
Period of Severance. This paragraph shall be interpreted in accordance with the
elapsed time method set forth in Treasury Regulation Section 1.410(a)-7.

 

5.3           Rules for Crediting Service Upon Termination of Employment

 

5.3.1        If a Participant who is less than 100% vested in his or her
Employer-Derived Account Balance terminates Employment and receives a complete
distribution of his or her vested Employer-Derived Account Balance (or, under
Section 6.1.2, is deemed to have received a complete distribution), then the
nonvested portion of his or her Employer-Derived Account balance shall be
treated as a forfeiture.

 

5.3.2        In the event a Participant forfeited any portion of his or her
Account in accordance with Section 5.3.1 and again becomes an Eligible Employee
prior to incurring a Period of Severance equaling at least five consecutive
years, the nonvested portion of his or her Account shall be restored to its
value as of the date of distribution (or deemed distribution). If the
Participant received a distribution, his or her vested portion shall not be less
than an amount (“X”) determined by the formula: X = P(AB + D) - D. For purposes
of applying the formula: P is the vested percentage at the relevant time; AB is
the Account Balance at the relevant time; D is the amount of the distribution;
and the “relevant time” is any time prior to the time at which, under the Plan,
the vested percentage in the account cannot increase. The restored amount shall
be derived from amounts forfeited during the Plan Year through such Valuation
Date and, if such forfeitures are not sufficient, from a contribution by the
Employer.

 

5.3.3        The Plan shall disregard Elective 401(k) Deferrals in applying the
vesting provisions of the Plan to other contributions or benefits under Code
Section 411(a)(2). However, the Plan shall otherwise take a Participant’s
Elective 401(k) Deferrals into account in determining the Participant’s vested
benefits under the Plan. Thus, for example, the Plan shall take Elective
401(k) Deferrals into account in determining whether a Participant has a
nonforfeitable right to contributions under the Plan for purposes of
forfeitures, and for applying provisions permitting

 

30

--------------------------------------------------------------------------------


 

the repayment of distributions to have forfeited amounts restored, and the
provisions of Code Sections 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting a
plan to disregard certain service completed prior to breaks-in-service
(sometimes referred to as the “rule of parity”).

 

5.4           Top-Heavy Provisions

 

5.4.1        As used in this Section 5.4, each of the following terms shall have
the meanings for that term set forth in this Section 5.4.1:

 

(a)           Determination Date means, for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year, and for the first Plan
Year of the Plan, the last day of such Plan Year.

 

(b)           Determination Period means the Plan Year containing the
Determination Date.

 

(c)           Key Employee means any Employee or former Employee (and the
beneficiaries of such Employee) who, at any time during the Determination
Period, was:

 

(i)            an officer of the Company or an Affiliate having an annual
Limitation Compensation greater than $130,000 (as adjusted under Code
Section 416(i)(1)(A));

 

(ii)           [Reserved]

 

(iii)          a “5% owner” (as defined in Code Section 416(i)) of a Company or
an Affiliate; or

 

(iv)          a “1% owner” (as defined in Code Section 416(i)) of a Company or
an Affiliate who has an annual Limitation Compensation in excess of $150,000.

 

(d)           Limitation Compensation means an amount determined in accordance
with Section 3.8.1(f).

 

(e)           Non-Key Employee means any Employee who is not a Key Employee.

 

(f)            Permissive Aggregation Group means the Required Aggregation Group
of plans plus any other plan or plans of the Company or an Affiliate which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.

 

(g)           Required Aggregation Group means (i) each Qualified Plan of the
Company or an Affiliate in which at least one Key Employee participates, and
(ii) any other Qualified Plan of the Company or an Affiliate which enables a
plan described in (i) to meet the requirements of Code Section 401(a)(4) and
Code Section 410.

 

(h)           Super Top-Heavy Plan means the Plan, if the Top-Heavy Ratio, as
determined under the definition of Top-Heavy Plan, exceeds 90%.

 

31

--------------------------------------------------------------------------------


 

(i)            Top-Heavy Plan means, for any Plan Year, the Plan if any of the
following conditions exists:

 

(i)            If the Top-Heavy Ratio for the Plan exceeds 60% and the Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.

 

(ii)           If the Plan is part of a Required Aggregation Group of plans but
not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
Required Aggregation Group of plans exceeds 60%.

 

(iii)          If the Plan is part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

 

Solely for the purposes of determining whether the Plan or any other plan
included in an aggregation group is a Top-Heavy Plan, the accrued benefit of a
Non-Key Employee shall be determined (a) under the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the Company
and any Affiliate, or (b) if there is no such method, as if such benefit accrued
not more rapidly than the slowest accrual rate permitted under the fractional
accrual rate set forth in Code Section 411(b)(1)(C).

 

(j)            Top-Heavy Ratio means, for the Plan, alone, or for the Required
or Permissive Aggregation Group, as appropriate, either (i) or (ii) or
(iii) below:

 

(i)            If the Company or any Affiliate maintains one or more Defined
Contribution Plans (including any “simplified employee pension” within the
meaning of Code Section 408(k)) and the Company or any Affiliate has never
maintained any Defined Benefit Plan which, during the one year period ending on
the Determination Date, has or has had accrued benefits, the Top-Heavy Ratio is
a fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the Determination Date, and the denominator of which is the sum
of all account balances, in each case computed in accordance with Code
Section 416; provided, however, that the numerator and denominator of the
Top-Heavy Ratio shall be adjusted to reflect any contribution not actually made
as of the Determination Date, but which is required to be taken into account on
that date under Code Section 416; and further provided, however, that the
numerator and denominator of the Top-Heavy Ratio shall include any part of any
account balance distributed within the one year period ending on the
Determination Date due to severance from employment, separation from service,
death, or disability, and shall also include any part of any account balance
distributed for any other reason within the five year period ending on the
Determination Date.

 

(ii)           If the Company or any Affiliate maintains one or more Defined
Contribution Plans (including any “simplified employee pension” within the
meaning of Code Section 408(k)) and the Company or any Affiliate maintains or
has maintained one or more Defined Benefit Plans which, during the one year
period ending on the Determination Date, has or has had any accrued benefits,
the Top-Heavy Ratio is a

 

32

--------------------------------------------------------------------------------


 

fraction, the numerator of which is the sum of the account balances under the
aggregated Defined Contribution Plans for all Key Employees, determined in
accordance with (iv) above, plus the present value of accrued benefits under the
aggregated Defined Benefit Plans for all Key Employees as of the Determination
Date and the denominator of which is the sum of the account balances under the
aggregate Defined Contribution Plans for all Participants, determined in
accordance with (iv) above, plus the present value of accrued benefits under the
Defined Benefit Plans for all such Participants as of the Determination Date,
all determined in accordance with Code Section 416; provided, however, that the
numerator and denominator of the Top-Heavy Ratio shall include any accrued
benefit under a Defined Benefit Plan distributed within the one year period
ending on the Determination Date due to severance from employment, separation
from service, death, or disability, and shall also include any part of any
account balance distributed for any other reason within the five year period
ending on the Determination Date.

 

(iii)          For purposes of determining the Top-Heavy Ratio, the value of
account balances will be determined as of the most recent Top-Heavy Valuation
Date that falls within or ends with the twelve (12) month period ending on the
Determination Date, except as provided in Code Section 416 for the first and
second plan years of a Defined Benefit Plan. The account balances of any
Participant who (a) is a Non-Key Employee, but who was a Key Employee in a prior
year, or (b) has not performed an Hour of Service with the Company or any
Affiliate at any time during the one year period ending on the Determination
Date, will be disregarded. The calculation of the Top-Heavy Ratio, and the
extent to which distributions, rollovers and transfers are taken into account
will be made in accordance with Code Section 416. When aggregating plans, the
value of account balances will be calculated with reference to the Determination
Dates that fall within the same calendar year.

 

(k)           Top-Heavy Valuation Date means the date as of which account
balances or accrued benefits are valued to calculate the Top-Heavy Ratio.

 

5.4.2        If the Plan is determined to be a Top-Heavy Plan as of any
Determination Date, then notwithstanding any Plan provision to the contrary, it
shall be subject to the rules set forth in the balance of this Section 5.4,
beginning with the first Plan Year commencing after such Determination Date.

 

5.4.3        (a) Except as provided in Section 5.4.3(b), and except to the
extent any other Defined Contribution Plan (other than, prior to January 1,
2011, The Rockwood Specialties Inc. Money Purchase Pension Plan) or Defined
Benefit Plan provides such minimum benefit to the Participant, for any Plan Year
in which the Plan is a Top-Heavy Plan, contributions and forfeitures allocated
to the Profit-Sharing Contributions Subaccount of any Participant who is a
Non-Key Employee with respect to that Plan Year shall not be less than the
smaller of-

 

(i)            3% of such Participant’s Limitation Compensation, or

 

33

--------------------------------------------------------------------------------


 

(ii)           the largest percentage of contributions and forfeitures, as a
percentage of the Key Employee’s Compensation, allocated to the Account of any
Key Employee for that year.

 

Employer Matching Contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
this paragraph (a). The preceding sentence shall apply with respect to Employer
Matching Contributions under this Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, employer matching
contributions under such other plan. Employer Matching Contributions that are
used to satisfy the minimum contribution requirements shall also be counted for
purposes of the Average Contribution Percentage test of Plan Section 3.4.1 and
other requirements of Code Section 401(m).  Further, qualified non-elective
contributions described in Code Section 401(m)(4)(c) may be treated as employee
contributions for purposes of the minimum contribution requirements under Code
Section 416.

 

(b)           The provision in (a) above shall not apply to any Participant who
was not employed by the Company or an Affiliate on the last day of the Plan
Year.

 

5.4.4        In the event that any provision of this Section 5.4 is no longer
required to qualify the Plan under the Code, then such provision shall thereupon
be void without the necessity of further amendment of the Plan.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VI

AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS

 

6.1           Termination of Employment

 

6.1.1        Subject to the Appendices to the Plan (as applicable), a
Participant shall be entitled to receive the vested portion of his or her
Account Balance upon a Termination of Employment which constitutes a “severance
from employment” under Code Section 401(k).

 

6.1.2        Subject to (a) and (b) below, Section 6.2, and the Appendices to
the Plan (as applicable) a Participant’s Benefit Commencement Date shall be the
date determined under Section 6.1.3.

 

(a)           A Participant who terminates Employment prior to his or her Normal
Retirement Date may make a written election (with Spousal Consent, if married)
to receive his or her vested Account Balance as of a date prior to his or her
Normal Retirement Date, provided such election is made during the 180-day period
preceding his or her Benefit Commencement Date. The Administrative Committee
shall notify the Participant (and the Participant’s Spouse, if any) of the right
to defer any distribution until the Participant’s Required Distribution Date.
Such notification shall include a general description of the material features
of the optional forms of benefit under the Plan in a manner which would satisfy
the notice requirements of Treasury Regulations Section 1.411 (a)-11. Such
notice shall be provided no less than 30 days and no more than 180 days prior to
the Benefit Commencement Date. However, distribution may commence less than 30
days after such notice is provided, so long as (i) the Participant (and his or
her Spouse, if applicable) has been provided with information that clearly
indicates that he or she has at least 30 days to consider whether to consider
the decision of whether or not to elect a distribution; and (ii) the Participant
(and his or her Spouse, if applicable) affirmatively elects a distribution.

 

(b)           Notwithstanding (b) above, if a Participant’s vested Account
Balance does not exceed $1,000, the Participant’s vested Account Balance shall
be paid to him or her in a lump sum distribution as soon as practicable
following his or her Termination of Employment. For this purpose, if a
Participant does not have a vested interest in any subaccount (and thus is not
entitled to any distribution from such subaccount), the Participant shall be
deemed to have received a complete distribution of his or her interest in such
subaccount upon termination of Employment.

 

6.1.3        Subject to the Appendices to the Plan (as applicable), unless the
Participant otherwise elects, in no event shall he or she begin to receive a
benefit later than the sixtieth day after the close of the Plan Year in which
the latest of the following events occurs:

 

(a)           the date the Participant attains his or her Normal Retirement Age;

 

(b)           the Participant’s termination of employment; or

 

(c)           the 10th anniversary of the year in which the Participant
commenced participation in the Plan.

 

35

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a Participant who terminates employment may elect
to defer receipt of his or her benefit until his or her Required Distribution
Date. In no event shall a Participant begin to receive his or her benefit later
than is required under Section 6.2.3.

 

6.2           In-Service Distributions

 

6.2.1        Subject to the Appendices to the Plan (as applicable), prior to
Termination of Employment, a Participant who is at least age 59-1/2 may elect to
withdraw all or any part of his or her vested Account Balance; provided,
however, that any such withdrawal shall be permitted only if Spousal Consent (if
married) to the withdrawal is obtained within 90 days prior to the date of the
withdrawal, and provided, further, that any such withdrawal shall be subject to
such rules and procedures as the Administrative Committee may establish.  A
Participant who has incurred a Disability may also elect to withdraw all or any
part of his or her vested Account Balance in accordance with this Section 6.2.1.

 

6.2.2        Subject to the Appendices to the Plan (as applicable), prior to
Termination of Employment, a Participant may request a distribution from his or
her 401(k) Subaccount due to hardship. The amount of a hardship withdrawal from
a Participant’s 401(k) Subaccount shall not exceed the amount of his or her
Elective 401(k) Deferrals (without earnings). A hardship withdrawal shall be
permitted only if (1) the Administrative Committee determines that it is due to
an immediate and heavy financial need (in accordance with (a) below) and is
necessary to satisfy such financial need (in accordance with (b) below), and
(2) the Participant obtains Spousal Consent to such withdrawal within 90 days
prior to the date of the withdrawal. A withdrawal under this Section 6.2.2 shall
be subject to such rules and procedures as the Administrative Committee may
establish.

 

(a)           A distribution shall be considered due to an immediate and heavy
financial need only if it is due to:

 

(i)            medical expenses described in Code Section 213(d) of the
Participant, the Participant’s Spouse, or any dependents of the Participant (as
defined in Code Section 152);

 

(ii)           the purchase (excluding mortgage payments) of a principal
residence for the Participant;

 

(iii)          the payment of tuition and related educational fees for the next
12 months of post-secondary education for the Participant or his or her Spouse,
children or dependents;

 

(iv)          the need to prevent the eviction of the Participant from his or
her principal residence or foreclosure on the mortgage of the Participant’s
principal residence:

 

(v)           the funeral expenses of a member of the Participant’s family; or

 

(vi)          any other condition or event which the Commissioner of the
Internal Revenue Service determines is a deemed immediate and financial need.

 

36

--------------------------------------------------------------------------------


 

(b)           A distribution will be considered necessary to satisfy an
immediate and heavy financial need of a Participant if all of the following
requirements are satisfied:

 

(i)            the distribution will not be in excess of (A) the amount of the
immediate and heavy financial need of the Participant, plus (B) such amount as
the Administrative Committee deems necessary to provide for federal, state and
local income and penalty taxes which may reasonably be anticipated to result
from the distribution;

 

(ii)           the Participant is unable to satisfy the need by borrowing from
commercial sources on reasonable commercial terms;

 

(iii)          the Participant has made reasonable liquidation of his or her
assets;

 

(iv)          the Participant has obtained all distributions, other than
hardship distributions, and all nontaxable loans currently available under all
plans maintained by the Employer and the Affiliates; and

 

(v)           the Participant’s Elective 401(k) Deferrals and any other elective
contributions and employee contributions, to the Plan and all other plans
maintained by the Employer (as defined in Treasury Regulation
Section 1.401(k)-1(d)(3)(iv)(F)) will be suspended for at least 6 months after
receipt of the hardship distribution;

 

(vi)          [Reserved]

 

(c)           Effective as of January 1, 2002, Section 6.4 shall apply with
respect to the minimum required distributions under Code Section 401(a)(9).

 

6.2.3        [Reserved]

 

6.2.4        Subject to the Appendices to the Plan (as applicable), prior to
Termination of Employment, a Participant may elect to withdraw all or any part
of his or her Rollover Contributions Subaccount; provided, however, that any
such withdrawal shall be permitted only if Spousal Consent to the withdrawal is
obtained within 90 days prior to the date of the withdrawal, and provided,
further, that any such withdrawal shall be subject to such rules and procedures
as the Administrative Committee may establish.

 

6.3           Loans

 

6.3.1        Subject to the Appendices to the Plan (as applicable), a
Participant or Beneficiary who is a “party in interest” within the meaning of
ERISA Section 3(14) may submit an application to the Administrative Committee to
borrow from his or her Account an amount which, when added to the outstanding
balance of all other loans to the Participant from all qualified plans of the
Employer and Affiliates, is not in excess of the lesser of:

 

(a)           $50,000, reduced by the excess, if any, of (i) the highest
outstanding balance of loans from the Plan or any other qualified retirement
plan maintained by the Employer or an Affiliate during the one-year period
ending on the day before the date on which such loan was

 

37

--------------------------------------------------------------------------------


 

made, over (ii) the outstanding balance of any such other loan on the date on
which the loan is made, or

 

(b)           50% of the vested portion of his or her Account Balance.

 

6.3.2        If approved, each such loan shall comply with the following
conditions:

 

(a)           It shall be evidenced by a negotiable promissory note.

 

(b)           The rate of interest payable on the unpaid balance of such loan
shall be a reasonable rate determined by the Administrative Committee.

 

(c)           The loan, by its terms, must require substantial level
amortization of repayments (to be made not less frequently than quarterly)
within five years; provided, however, that if the proceeds of the loan are used
to acquire any dwelling unit which, within any reasonable time (determined at
the time the loan is made), will be used as the principal residence of the
Participant, the repayment schedule may be for a reasonable term in excess of
five years.

 

(d)           In the event of a default, foreclosure on the promissory note will
not occur until a distributable event occurs under Article VI or Article VIII.
Notwithstanding the foregoing, upon the failure of a Participant to make loan
payments because of the bankruptcy of the Participant or some other event of
default set forth in the promissory note, or upon the occurrence of a
distributable event under Article VI or Article VIII, such loan will become due
and payable, and the unpaid balance of such loan, including any unpaid interest,
may, in the Administrative Committee’s discretion, be charged against the
Participant’s Account Balance. The unpaid balance of such loan, including unpaid
interest, shall be charged against the Participant’s Account Balance before any
distribution to the Participant or a Beneficiary.

 

(e)           The loan shall be adequately secured; provided however, that not
more than 50% of the Participant’s vested Account Balance shall be used as
security for a loan.

 

(f)            A Participant must obtain Spousal Consent to any loan within the
90-day period prior to the time any portion of the Participant’s Account Balance
is used to secure the loan. A new Spousal Consent must be obtained in the event
the loan is renegotiated, extended, renewed, or otherwise revised.

 

6.3.3        Any loan of a Participant shall be charged solely against the
Account of the borrowing Participant. Principal and interest payments with
respect to the loan shall be credited solely to the Account of the borrowing
Participant from which the loan was made. Any loss caused by nonpayment or other
default on a Participant’s loan obligations shall be borne solely by that
Account.

 

6.3.4        The Administrative Committee may adopt written rules and procedures
for loans which are hereby incorporated by reference.

 

6.3.5        Loans shall be made available to all Participants on a reasonably
equivalent basis, except that the Administrative Committee may make reasonable
distinctions based upon

 

38

--------------------------------------------------------------------------------


 

creditworthiness, other obligations of the Participant, the ability to repay
through payroll deductions and other factors that may adversely affect the
ability to assure repayment through payroll deduction.

 

6.3.6        Plan loans under this Section 6.3 shall be administered in
accordance with Code Section 72(p) and the regulations thereunder.

 

6.4           Minimum Required Distributions

 

6.4.1        General Requirements

 

(a)           Effective Date.  The provisions of this Section will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2002 calendar year.

 

(b)           Coordination with Minimum Distribution Requirements Previously in
Effect.  The required minimum distributions for 2002 under this Section will be
determined as follows.  If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Section equals or exceeds the required minimum distributions determined
under this Section, then no additional distributions will be required to be made
for 2002 on or after such date to the distributee.  If the total amount of 2002
required minimum distributions under the Plan made to the distributee prior to
the effective date of this Section is less than the amount determined under this
Section, then required minimum distributions for 2002 on and after such date
will be determined so that the total amount of required minimum distributions
for 2002 made to the distributee will be the amount determined under this
Section.

 

(c)           Precedence.  The requirements of this Section will take precedence
over any inconsistent provisions of the Plan.

 

(d)           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Section will be determined and made in
accordance with the Treasury Regulations under Code Section 401(a)(9) the
incidental death benefit requirements of Code Section 401(a)(9)(G), and the
final Treasury Regulations Section 1.401 (a)(9)-2 through Section 1.401
(a)(9)-9.

 

6.4.2        Time and Manner of Distribution

 

(a)           Required Beginning Date.  The Participant’s entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

(b)           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

 

(i)            If the Participant’s Surviving Spouse is the Participant’s sole
designated beneficiary, then, except as provided in Article VIII, distributions
to the Surviving Spouse will begin by December 31 of the calendar year
immediately following the calendar year

 

39

--------------------------------------------------------------------------------


 

in which the Participant died, or by December 31 of the calendar year in which
the Participant would have attained age 70 ½, if later.

 

(ii)           If the Participant’s Surviving Spouse is not the Participant’s
sole designated beneficiary, then, except as provided in Article VIII,
distributions to the designated beneficiary will begin in December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

 

(iii)          If there is no designated beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

(iv)          If the Participant’s Surviving Spouse is the Participant’s sole
designated beneficiary and the Surviving Spouse dies after the Participant but
before distributions to the Surviving Spouse begin, this subsection 6.4.2(b),
other than subsection 6.4.2(b)(i), will apply as if the Surviving Spouse were
the Participant.

 

For purposes of this subsection 6.4.2(b) and subsection 6.4.4, unless subsection
6.4.2(b)(iv) applies, distributions are considered to begin on the Participant’s
required beginning date.  If subsection 6.4.2(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
Surviving Spouse under subsection 6.4.2(b)(i).  If distributions under an
annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date or to the
Participant’s Surviving Spouse before the date distributions are required to
begin to the Surviving Spouse under subsection 6.4.2(b)(i), the date
distributions are considered to begin is the date distributions actually
commence.

 

(c)           Forms of Distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
subsections 6.4.2(b)(i) and 6.4.4 of this Section.  If the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code Section 401(a)(9) and the Treasury Regulations.

 

6.4.3        Required Minimum Distributions During Participant’s Lifetime

 

(a)           Amount of Required Minimum Distribution For Each Distribution
Calendar Year.  During the Participant’s lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:

 

(i)            the quotient obtained by dividing the Participant’s account
balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

 

40

--------------------------------------------------------------------------------


 

(ii)           if the Participant’s sole designated beneficiary for the
distribution calendar year is the Participant’s Spouse, the quotient obtained by
dividing the Participant’s account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and Spouse’s attained ages as of the Participant’s and
Spouse’s birthdays in the distribution calendar year.

 

(b)           Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this subsection 6.4.3 beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

6.4.4        Required Minimum Distributions After Participant’s Death

 

(a)           Death On or After Date Distributions Begin

 

(i)            Participant Survived by Designated Beneficiary.  If the
Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated beneficiary, determined as follows:

 

(A)         The Participant’s remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

 

(B)          If the Participant’s Surviving Spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the Surviving Spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the Surviving Spouse’s age as of the Spouse’s birthday
in that year.  For distribution calendar years after the year of the Surviving
Spouse’s death, the remaining life expectancy of the Surviving Spouse is
calculated using the age of the Surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death, reduced by one for each subsequent
calendar year.

 

(C)          If the Participant’s Surviving Spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(ii)           No Designated Beneficiary.  If the Participant dies on or after
the date distributions begin and there is no designated beneficiary as of
September 30 of the year after the year of the Participant’s death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s account balance by the Participant’s remaining life

 

41

--------------------------------------------------------------------------------


 

expectancy calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

 

(b)           Death Before Date Distributions Begin.

 

(i)            Participant Survived by Designated Beneficiary.  Except as
provided in Article VIII, if the Participant dies before the date distributions
begin and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in subsection 6.4.4(a).

 

(ii)           No Designated Beneficiary.  If the Participant dies before the
date distributions begin and there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(iii)          Death of Surviving Spouse Before Distributions to Surviving
Spouse Are Required to Begin.  If the Participant dies before the date
distributions begin, the Participant’s Surviving Spouse is the Participant’s
sole designated beneficiary, and the Surviving Spouse dies before distributions
are required to begin to the Surviving Spouse under subsection 6.4.2(b)(i), this
subsection 6.4.4(b) will apply as if the Surviving Spouse were the Participant.

 

6.4.5        Definitions

 

For purposes of this Section 6.4, the following definitions shall apply:

 

(a)           Designated beneficiary.  The individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code
Section 401(a)(9) and Treasury Regulation Section 1.401(a)(9)-1, Q&A-4.

 

(b)           Distribution calendar year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date.  For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection 6.4.2(b).  The required minimum distribution
for the Participant’s first distribution calendar year will be made on or before
the Participant’s required beginning date.  The required minimum distribution
for other distribution calendar years, including the required minimum
distribution for the distribution calendar year in which the Participant’s
required beginning date occurs, will be made on or before December 31 of that
distribution calendar year.

 

(c)           Life expectancy.  Life expectancy as computed by use of the Single
Life Table in Treasury Regulation Section 1.401(a)(9)-9.

 

42

--------------------------------------------------------------------------------


 

(d)           Participant’s account balance.  The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date.  The account balance for the valuation calendar year includes
any amounts rolled over or transferred to the Plan either in the valuation
calendar year or in the distribution calendar year if distributed or transferred
in the valuation calendar year.

 

(e)           Required beginning date.  The date specified in the Plan when
distributions under Code Section 401(a)(9) are required to begin.

 

43

--------------------------------------------------------------------------------


 

ARTICLE VII

FORMS OF PAYMENT OF ACCOUNTS

 

7.1           Methods of Distribution

 

The “Normal Form” of benefit for all Participants shall be a lump sum
distribution. Distributions from a Participant’s vested Account under Article VI
(other than a loan), shall be distributed in the Normal Form unless the
Participant elects to receive his or her benefit in monthly, quarterly or annual
installments, payable over any period not exceeding the life expectancy of the
Participant or the joint life expectancies of the Participant and the
Participant’s designated Beneficiary.

 

A Participant who has elected to receive an installment distribution may at any
time elect to discontinue such installment payments and have the unpaid vested
Account Balance paid in a lump sum distribution. In the event a Participant who
has elected to receive an installment distribution dies after his or her Benefit
Commencement Date, but before the payment of the final installment, the unpaid
installments shall be paid to the Participant’s Beneficiary. The Beneficiary may
elect to continue receiving such installments or to have the unpaid vested
Account Balance paid in a lump sum distribution. In the event a Participant dies
before his or her Benefit Commencement Date, any election of a form of payment
shall be void, and the Participant’s vested Account Balance shall be distributed
in accordance with Article VIII.

 

Distributions shall be subject to the requirements of Code Section 401(a)(9) and
any applicable Appendices to the Plan.

 

7.2           Election of Optional Forms

 

7.2.1        An optional form of benefit payment provided for in Section 7.1 may
be elected in accordance with procedures established by the Administrative
Committee, which are hereby incorporated by reference.

 

7.2.2        [Reserved]

 

7.2.3        [Reserved]

 

7.2.4        [Reserved]

 

7.3           Direct Rollovers

 

7.3.1        Notwithstanding any provision in this Plan to the contrary, a
Participant or a Beneficiary who is the Surviving Spouse of a Participant may
elect to have all or a portion of any amount payable to him or her from the Plan
which is an “eligible rollover distribution” (as defined in Section 7.3.2 below)
transferred directly to an “eligible retirement plan” (as defined in
Section 7.3.2 below). Without limiting the generality of the foregoing, the
Administrative Committee shall be permitted to allow a direct rollover of a
Participant’s loan under the Plan (and related promissory note) to a qualified
trust described in Code Section 401(a) or a qualified annuity plan described in
Code Section 403(a).

 

44

--------------------------------------------------------------------------------


 

Effective as of January 1, 2008, a distributee may elect to have an eligible
rollover distribution paid directly to a Roth IRA (as defined in Code
Section 408A); provided, however, for taxable years beginning prior to
January 1, 2010, a distributee shall not be permitted to make a qualified
rollover contribution (as defined in Code Section 408A(e)) from the Plan to a
Roth IRA if, for the year the eligible rollover distribution is made, the
Participant has a modified adjusted gross income exceeding $100,000 or is
married and files a separate return (as provided in Code Section 408A(c)(3)(b)).
Any such election shall be made in accordance with such uniform rules and
procedures as the Administrative Committee may prescribe from time to time as to
the time and manner of the election in accordance with Code Section 401(a)(31).

 

Notwithstanding anything in the Plan to the contrary, for distributions after
December 31, 2009, a non-spouse Beneficiary who is a “designated beneficiary”
under Code Section 401(a)(9)(E) may roll over all or any portion of his
distribution in any direct trustee to trustee to an individual retirement
account established by the Beneficiary which meets the requirements of an
inherited individual retirement account under Code Section 402(c)(11) if the
distribution otherwise meets the definition of an eligible rollover distribution
as described in Section 7.3.2(a).

 

7.3.2        Definitions for purposes of this Section 7.3

 

(a)           “Eligible rollover distribution” shall mean any distribution of
all or any portion of the balance to the credit of the distributee other than:
(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary; (2) any
distribution for a specified period of ten years or more; (3) any distribution
to the extent such distribution is required under Code Section 401(a)(9); or
(4) the portion of any distribution that is not includable in gross income. 
Hardship withdrawals under Section 6.2.2 shall not be eligible rollover
distributions, and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan.

 

(b)           “Eligible retirement plan” shall mean, with respect to a
Participant, an individual retirement account or annuity described in Code
Section 408(a) or 408(b)(“IRA”), an annuity plan described in Code
Section 403(a) or a qualified plan described in Code Section 401(a), that
accepts the distributee’s eligible rollover distribution. An eligible retirement
plan shall also mean an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VIII

DEATH BENEFITS

 

8.1           Payment of Account Balances.  Subject to the Appendices to the
Plan (as applicable), in the event of the death of a Participant while an
Employee, the Participant’s entire Account Balance shall be payable to his or
her Beneficiary. In the event of the death of a Participant after Termination of
Employment but before his or her Benefit Commencement Date, the Participant’s
vested Account Balance shall be payable to his or her Beneficiary. If
Section 8.1.2 does not apply, benefits shall be payable as soon as practicable
after the Participant’s death in a lump sum distribution unless the Beneficiary
instead elects one of the optional forms of benefit available under Section 7.1.
In the event of a Participant’s death after his or her Benefit Commencement
Date, any unpaid vested Account Balance shall be payable in accordance with the
form of benefit elected by the Participant under Article VII.

 

Notwithstanding anything in the Plan to the contrary, effective for deaths
occurring on or after January 1, 2007, if a Participant dies while in qualified
military service, as defined under Code Section 414(u), and before his or her
Benefit Commencement Date under the Plan, the Participant will be treated as if
(i) he was reemployed by the Employer on the date immediately preceding his or
her death and (ii) his or her date of death was his or her Termination of
Employment.  The preceding sentence shall not apply for the purposes of
determining any contributions under the Plan.

 

8.2           Beneficiary

 

8.2.1        Subject to Sections 8.2.2, 8.2.3, 8.2.4, and 8.2.5 below, and the
Appendices to the Plan (as applicable), a Participant may, with Spousal Consent
(if married), designate a person or persons as his or her Beneficiary by filing
a written designation of Beneficiary with the Administrative Committee in the
time and manner established by the Committee. If no valid designation of
Beneficiary is in effect at the time of the Participant’s death, or if the
designated Beneficiary does not survive the Participant, the Beneficiary shall
be the Participant’s Surviving Spouse or, if there is no Surviving Spouse, the
Participant’s estate. For this purpose, if the Participant and the Beneficiary
die simultaneously, or if there is not sufficient evidence to establish who died
first, the Participant shall be deemed to have survived the Beneficiary.

 

8.2.2        [Reserved]

 

8.2.3        Any prior designation of a Beneficiary shall be automatically
revoked upon the subsequent marriage or remarriage of the Participant.

 

8.2.4        To the extent permitted by law and subject to any valid qualified
domestic relations order (as defined in Code Section 414(p)), a Participant’s
designation of his or her Spouse as Beneficiary shall be automatically revoked
upon the Participant’s subsequent divorce. The Participant shall not be
prevented from re-designating a former Spouse as his or her Beneficiary
following a divorce.

 

46

--------------------------------------------------------------------------------


 

8.3           Required Commencement

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant dies before his or her Benefit Commencement Date, the Participant’s
entire interest must be distributed within five years after the Participant’s
death, except that if the designated Beneficiary is the Participant’s Surviving
Spouse, then distributions must begin (a) within one year of the Participant’s
death, or (b) the date the Participant would have attained age 70-1/2.

 

47

--------------------------------------------------------------------------------


 

ARTICLE IX

FIDUCIARIES

 

9.1           Named Fiduciaries

 

9.1.1        The Administrative Committee (or its delegate) shall be a “named
fiduciary” (within the meaning of Section 402(a)(2) of ERISA) of the Plan, with
authority to control and manage the operation and administration of the Plan.

 

9.1.2        The Company (or its delegate) shall be the “administrator” and
“plan administrator” (within the meaning of ERISA Section 3(16)(A) and Code
Section 414(g), respectively) with respect to the Plan.

 

9.1.3        The Trustee shall be a “named fiduciary” (within the meaning of
ERISA Section 402(a)(2)) of the Plan, with the authority to manage and control
Trust assets in accordance with the terms of the Trust Agreement.

 

9.1.4        There are no “named fiduciaries” of the Plan other than the
Administrative Committee and the Trustee.

 

9.2           Employment of Advisers

 

Each named fiduciary shall be authorized, to the extent it deems advisable, to
designate persons who are not named fiduciaries to carry out fiduciary
responsibilities allocated to it, to retain accountants, agents, attorneys,
actuaries and other professional consultants and to rely upon information,
statistics or analysis provided by any of such persons.

 

9.3           Multiple Fiduciary Capacities

 

Any “named fiduciary” with respect to the Plan (as defined in ERISA
Section 402(a)(2)) and any other “fiduciary” (as defined in ERISA Section 3(21))
with respect to the Plan may serve in more than one fiduciary capacity.

 

9.4           Payment of Expenses

 

The reasonable expenses incident to the operation of the Plan, including,
without limitation, the compensation of the Trustee, consultants, attorneys,
fiduciaries and other advisors, shall be paid out of the Trust, to the extent
permitted by law and not paid by the Employer. All members of the Administrative
Committee shall serve without compensation from the Trust. Any determination by
the Employer to pay all or part of any expense shall not in any way limit the
Employer’s right to determine to have similar or other expenses paid out of the
Trust assets at any other time.

 

9.5           Indemnification

 

To the extent not prohibited by state or federal law, the Company and each
Participating Affiliate, jointly and severally, agree to, and shall, indemnify
and hold harmless any member of

 

48

--------------------------------------------------------------------------------


 

the Administrative Committee or any other Employee, officer or director of an
Employer from all claims for liability, loss, damage or expense (including
payment of reasonable expenses in connection with defense against any such
claim) which result from any exercise or failure to exercise any of the
indemnified person’s responsibilities with respect to the Plan, other than by
reason of gross negligence, willful misconduct or a willful failure to act.

 

49

--------------------------------------------------------------------------------


 

ARTICLE X

TRUSTEE AND TRUST FUND

 

10.1         Establishment of Trust.  A Trust Agreement shall be executed
between the Company and the Trustee, which agreement shall provide for the
creation of the Trust to receive and hold all contributions and earnings
therefrom. Benefits provided under the Plan and expenses of administration of
the Plan shall be paid from the assets held in the Trust as directed by the
Administrative Committee and the Company, respectively.

 

10.2         Powers and Duties of the Trustee.  The Trustee shall have exclusive
authority and discretion to manage and control the assets of the Plan in
accordance with the terms of the Trust Agreement.

 

10.3         Exclusive Benefit.  Except as provided in Section 3.10, the Trust
shall be maintained for the exclusive purpose of providing Plan benefits to
Participants and their beneficiaries and paying the expenses of administration
of the Plan and the Trust to the extent not paid by the Employer.

 

10.4         Delegation of Responsibility.  The Trustee may designate persons,
including persons other than “named fiduciaries” (as defined in ERISA
Section 402(a)(2)), to carry out the specified responsibilities of the Trustee
and shall not be liable for any act or omission of a person so designated.

 

50

--------------------------------------------------------------------------------


 

ARTICLE XI

PLAN ADMINISTRATION

 

11.1         The Administrative Committee

 

11.1.1      Administrative Committee members shall be appointed by the Company
and may be removed by the Company at its discretion. Unless the Company
otherwise provides, any member of the Administrative Committee who is an
Employee of the Company or an Affiliate at the time of his or her appointment
will be considered to have resigned from the Administrative Committee when no
longer an Employee. Employees of the Company or an Affiliate shall receive no
compensation for their services rendered to or as members of the Administrative
Committee.

 

11.1.2      If more than one member is appointed, the Administrative Committee
shall act by a majority of its members at the time in office, and such action
may be taken either by a vote at a meeting or in writing without a meeting.
However, if less than three members are appointed, the Administrative Committee
shall act only upon the unanimous consent of its members. The Administrative
Committee may authorize in writing any person to execute any document or
documents on its behalf, and any interested person, upon receipt of notice of
such authorization directed to it, may thereafter accept and rely upon any
document executed by such authorized person until the Administrative Committee
shall deliver to such interested person a written revocation of such
authorization.

 

11.1.3      A member of the Administrative Committee who is also a Participant
shall not vote or act upon any matter relating solely to himself or herself
unless such person is the sole member of the Administrative Committee.

 

11.2         Administrative Committee Powers and Duties

 

The Administrative Committee is allocated such duties and powers as may be
necessary to discharge its duties hereunder including, without limitation, the
exclusive and discretionary authority to perform the following functions:

 

(a)           To make such rules and regulations as it shall deem necessary or
proper for the efficient administration of the Plan;

 

(b)           To interpret and construe the Plan, to resolve any Plan
ambiguities and to decide any and all matters arising hereunder including,
without limitation, questions of fact as to eligibility to participate in the
Plan or receive benefits under the Plan or the amount and timing of benefits
under the Plan; provided however, that all such interpretations and decisions
shall be applied in a uniform and nondiscriminatory manner to all similarly
situated persons and shall be conclusively binding upon all persons interested
in the Plan. The Administrative Committee has discretionary authority to grant
or deny benefits under this Plan. Benefits under the Plan will be provided only
if the Administrative Committee decides, in its sole discretion, that the
applicant is entitled to them;

 

(c)           To select the Investment Funds;

 

51

--------------------------------------------------------------------------------


 

(d)           To appoint one or more insurance companies;

 

(e)           To appoint one or more Investment Managers;

 

(f)            To establish and carry out a funding policy and method consistent
with the objectives of the Plan and the requirements of ERISA;

 

(g)           To monitor the limits on contributions under Article III and to
take action to assure that such limits are satisfied for each Plan Year;

 

(h)           To authorize disbursements from the Trust;

 

(i)            To prescribe procedures to be followed by Participants or
Beneficiaries who file applications for benefits;

 

(j)            To approve the design of enrollment forms, Beneficiary
designation forms and any other forms utilized in the administration of the
Plan;

 

(k)           To prepare and distribute, in such manner as the Administrative
Committee determines to be appropriate, information concerning the Plan;

 

(l)            To receive from the Employer and from Participants such
information as shall be necessary for the proper administration of the Plan;

 

(m)          To establish such written procedures as it shall deem necessary or
proper to determine the qualified status, pursuant to Code Section 414(p) of any
domestic relations order received by the Administrative Committee which affects
the right of a Participant and any alternate payee to payment of benefits under
the Plan, and to administer distributions pursuant to any domestic relations
order which the Administrative Committee determines to be a qualified domestic
relations order within the meaning of Code Section 414(p);

 

(n)           To delegate, by written instrument to one or more administrative
subcommittees with respect to each Employer, such of the powers and duties
allocated herein to the Administrative Committee as it deems advisable; any such
subcommittee shall consist of persons appointed by the Administrative Committee,
taking into consideration designations recommended by the principal executive
officer of any Employer; and

 

(o)           To make recommendations to the Company concerning amendments to
the Plan.

 

11.3         Claims Procedure

 

The Administrative Committee hereby adopts the procedure set forth below for
reviewing benefits claims under the Plans:

 

(a)           A Participant or Beneficiary shall submit all claims for benefits
under the Plans in writing to the Administrative Committee.

 

52

--------------------------------------------------------------------------------


 

(b)           The Administrative Committee shall send to the Participant or
Beneficiary written notice of its decision within ninety (90) days of receiving
the claim. The period may be extended to one hundred eighty (180) days if the
Administrative Committee notifies the claimant in writing within the initial
ninety (90) day period that special circumstances exist which require an
extension of the period.  The written decision from the Administrative Committee
shall set forth:

 

(i)            the specific reasons for the decision;

 

(ii)           the specific Plan provisions upon which the decision is based;

 

(iii)          a description of any additional material or information necessary
for the Participant or Beneficiary to perfect the claim for benefits and an
explanation of the reasons why such material or information is necessary;

 

(iv)          information regarding procedures for submitting a request for
review of the decision on the claim; and

 

(v)           a statement of the claimant’s right to bring an action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

(c)           If the Administrative Committee denies the claim in whole or in
part, the Participant or Beneficiary may submit a written request for review to
the Administrative Committee within sixty (60) days of the notice of denial,
pursuant to the procedures referenced in paragraph (b)(iv) above. The
Participant or Beneficiary shall set forth all the grounds upon which the
request for review is based and may submit issues or comments in writing. The
Participant or Beneficiary (or his or her duly authorized representative) shall
be entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits.

 

(d)           The Administrative Committee shall send the Participant or
Beneficiary written notice of its decision within sixty (60) days after the
Administrative Committee receives the request for review. The review period may
be extended to one hundred twenty (120) days if the Administrative Committee
notifies the claimant within the initial sixty (60) day period that special
circumstances exist which require an extension of the review period. The
Administrative Committee’s written decision shall set forth the specific reasons
for the decision and the Plan provision on which the decision is based. The
Administrative Committee’s written decision shall also include a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits, and a statement of the claimant’s right to
bring an action under ERISA Section 502(a). All such decisions of the
Administrative Committee shall be final, conclusive and binding upon all
Participants, Beneficiaries, and other interested persons. If no decision is
received after sixty (60) days, the Participant should deem the claim on review
denied.

 

(e)           If applicable, claims for benefits due to Disability shall be
decided in accordance with the applicable disability claims procedures under
Section 2560.503-1 of the U.S.

 

53

--------------------------------------------------------------------------------


 

Department of Labor regulations (such procedures are hereby fully incorporated
herein by this reference).

 

11.4         Delegation of Responsibility

 

The Administrative Committee may designate persons, including persons other than
“named fiduciaries” (as defined in ERISA Section 402(a)(2)), to carry out the
specified responsibilities of the Administrative Committee and shall not be
liable for any act or omission of a person so designated.

 

54

--------------------------------------------------------------------------------


 

ARTICLE XII

MANAGEMENT, CONTROL AND INVESTMENT OF PLAN ASSETS

 

12.1         Investment Funds

 

12.1.1      The Administrative Committee may establish one or more Investment
Funds as it shall from time to time determine for the investment of a
Participant’s Accounts. Notwithstanding the foregoing, the Administrative
Committee, in accordance with Section 404(c) of ERISA, shall make available at
all times at least three investment alternatives, each of which is diversified
and has materially different risk and return characteristics. The investment
alternatives in the aggregate shall enable each Participant, by choosing among
them, to achieve a portfolio with aggregate risk and return characteristics at
any point within the range normally appropriate for the Participant and which,
in the aggregate, tend to minimize through diversification the overall risk of
the Participant’s portfolio. The Plan is intended to constitute a plan described
in Section 404(c) of ERISA and Section 2550.404c-1 of the U.S. Department of
Labor Regulations, such that, to the extent applicable, the fiduciaries of the
Plan may be relieved of liability for any losses that are the direct and
necessary result of the investments instructions given by Participants and
Beneficiaries under the Plan.

 

12.1.2      Each Participant shall exercise control over the assets in his or
her Accounts and is solely responsible for his or her investment elections. The
Plan fiduciaries are not empowered to advise a Participant as to the manner in
which his or her Accounts shall be invested. The fact that an Investment Fund is
available to Participants for investment under the Plan shall not be construed
as a recommendation for investment in that fund.

 

12.2         Valuation of Accounts

 

A Participant’s Accounts shall be revalued at fair market value on each
Valuation Date, with earnings and losses since the previous Valuation Date being
credited to the Participant’s Account. Earnings and losses of the particular
Investment Funds shall be allocated in the ratio that the portion of the Account
Balance of a Participant invested in a particular Investment Fund bears to the
total amount invested in such fund.

 

12.3         Investment in Insurance Contract

 

The Administrative Committee may appoint one or more insurance companies to hold
assets of the Plan, and may purchase insurance contracts or policies from one or
more insurance companies with assets of the Plan. Neither the Trustee nor the
Administrative Committee shall be liable for any act or omission of an insurance
company with respect to any duties delegated to any insurance company.

 

12.4         The Investment Manager

 

12.4.1      The Administrative Committee may, by an instrument in writing,
appoint one or more persons as an Investment Manager. Each person so appointed
shall be (a) an investment adviser registered under the Investment Advisers Act
of 1940, (b) a bank as defined in that Act, or (c) an

 

55

--------------------------------------------------------------------------------


 

insurance company qualified to manage, acquire or dispose of any asset of the
Plan under the laws of more than one state.

 

12.4.2      Each Investment Manager shall acknowledge in writing that it is a
fiduciary (as defined in ERISA Section 3(21)) with respect to the Plan. The
Company or the Administrative Committee shall enter into an agreement with each
Investment Manager specifying the duties and compensation of such Administrative
Manager and the other terms and conditions under which such Investment Manager
shall be retained. Neither the Trustee nor the Administrative Committee shall be
liable for any act or omission of any Investment Manager and shall not be liable
for following the advice of any Investment Manager with respect to any duties
delegated to any Investment Manager.

 

12.4.3      The Administrative Committee shall have the power to determine the
Trust assets to be invested pursuant to the direction of a designated Investment
Manager and to set investment objectives and guidelines for the Investment
Manager.

 

12.5         Compensation

 

Each insurance company, Investment Manager and Trustee shall be paid such
reasonable compensation, in addition to their expenses, as shall from time to
time be agreed to by the Company or other person making such appointment;
provided, however, that no such compensation shall be paid to any person who is
an Employee.

 

56

--------------------------------------------------------------------------------


 

ARTICLE XIII

PLAN AMENDMENT OR TERMINATION

 

13.1         Plan Amendment

 

The Company shall have the right at any time to amend the Plan, by an instrument
in writing, effective retroactively or otherwise, provided that no such
amendment shall have any of the effects specified in Section 13.2.

 

13.2         Limitations of Plan Amendment

 

No Plan amendment shall:

 

(a)           authorize any part of the Trust to be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries;

 

(b)           decrease the Account Balance of any Participant or his or her
Beneficiary under the Plan;

 

(c)           reduce the vested percentage of any Participant;

 

(d)           eliminate an optional form of benefit except to the extent
permitted by Code Section 411(d)(6); or

 

(e)           change the vesting schedule, either directly or indirectly, unless
each Participant having not less than three years of Vesting Service is
permitted to elect, within a reasonable period specified by the Administrative
Committee after the adoption of such amendment, to have his or her vested
percentage computed without regard to such amendment. The period during which
the election may be made shall commence with the date the amendment is adopted
and shall end as the later of:

 

(i)            sixty days after the amendment is adopted;

 

(ii)           sixty days after the amendment becomes effective; or

 

(iii)          sixty days after the Participant is issued written notice by the
Administrative Committee.

 

13.3         Right of the Company to Terminate Plan

 

The Company intends and expects that, from year to year, it will be able to and
will deem it advisable to continue this Plan in effect and to make contributions
as herein provided. The Company reserves the right, however, to terminate the
Plan at any time.

 

57

--------------------------------------------------------------------------------


 

13.4         Effect of Partial or Complete Termination

 

13.4.1      As of the date of a “partial termination” of the Plan or a complete
discontinuance of contributions under the Plan, each affected Participant who is
then an Employee shall become 100% vested in his or her Account Balance.

 

13.4.2      As of the date of a “complete termination” of the Plan, each
affected Participant who is then an Employee shall become 100% vested in his or
her Account Balance, and distributions shall be made as soon as practicable
thereafter, as determined by the Administrative Committee, in accordance with
Article VII; provided, however, if the Company or an Affiliate maintains another
“alternative defined contribution plan” (other than an employee stock ownership
plan as defined in Code Section 4975(e)(7), a simplified employee pension, a
SIMPLE IRA as defined in Code Section 408(p), a contract or plan under Code
Section 403(b), and a plan under Code Section 457), no 401(k) Subaccounts shall
be distributed solely in connection with the Plan’s termination.  For purposes
this paragraph, a plan is an “alternative defined contribution plan” only if it
exists at any time during the period beginning on the date of Plan termination
and ending 12 months after distribution of all assets from the terminated Plan. 
However, if at all times during the 24-month period beginning 12 months before
the date of Plan termination, fewer than 2% of the employees who were eligible
under this Plan as of the date of Plan termination are eligible under the other
defined contribution plan, the other plan is not an alternative defined
contribution plan.

 

58

--------------------------------------------------------------------------------


 

ARTICLE XIV

MISCELLANEOUS PROVISIONS

 

14.1         Plan Not a Contract of Employment

 

The Plan is not a contract of Employment, and the terms of Employment of any
Employee shall not be affected in any way by the Plan or related instruments
except as specifically provided therein.

 

14.2         Source of Benefits

 

Benefits under the Plan shall be paid or provided for solely from the Trust, and
neither the Employer, the Administrative Committee, Trustee, Investment Manager
or insurance company shall assume any liability therefor.

 

14.3         Benefits Not Assignable

 

Except as permitted in Code Section 401(a)(13) and ERISA Section 206(d),
benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily. The preceding sentence shall not apply to
(a) loans under Article VI, or (b) the creation, assignment or recognition of a
right to any benefit payable with respect to a Participant pursuant to a
domestic relations order which the Administrative Committee determines to be a
“qualified domestic relations order” (as defined in Code Section 414(p)).

 

14.4         Domestic Relations Orders

 

Any other provision of the Plan to the contrary notwithstanding, the
Administrative Committee shall have all powers necessary with respect to the
Plan for the proper operation of Code Section 414(p) with respect to qualified
domestic relations orders referred to in Section 14.3, including, but not
limited to, the power to establish all necessary or appropriate procedures, to
authorize the establishment of new accounts with such assets and, subject to
such investment control by the Administrative Committee as the Administrative
Committee may deem appropriate, and the Administrative Committee may decide upon
and make direct appropriate distributions therefrom. To the extent provided in a
qualified domestic relations order, distribution of any portion of a
Participant’s vested Account Balance allocated to an alternate payee may be made
whether or not the Participant has terminated Employment or is otherwise
eligible to receive a distribution. Effective as of April 6, 2007, a domestic
relations order shall not fail to be treated as a qualified domestic relations
order, pursuant to this Section 14.4, solely because (1) the order is issued
after, or revises, another domestic relations order or qualified domestic
relations order, and/or (2) solely because of the time at which it is issued;
provided, however, any such domestic relations order shall be subject to the
same requirements and protections that apply to qualified domestic relations
orders under ERISA Section 206(d)(3).

 

14.5         Benefits Payable to Minors, Incompetents and Others

 

In the event any benefit is payable to a minor or to a person otherwise under a
legal disability, or who, in the sole discretion of the Administrative
Committee, is by reason of

 

59

--------------------------------------------------------------------------------


 

 

advanced age, illness or other physical or mental incapacity incapable of
handling and disposing of his or her property, or otherwise is in such position
or condition that the Administrative Committee believes that he or she could not
utilize the benefit for his or her support or welfare, the Administrative
Committee shall have discretion to apply the whole or any part of such benefit
directly to the care, comfort, maintenance, support, education or use of such
person, or to pay the whole or any part of such benefit to the parent of such
person; to the guardian, committee, conservator or other legal representative,
wherever appointed, of such person; the person with whom such person is
residing; or to any other person having the care and control of such person. The
receipt by any such person to whom any such payment on behalf of any Participant
or Beneficiary is made shall be a sufficient discharge therefor.

 

14.6         Merger or Transfer of Assets

 

14.6.1      Subject to Section 14.6.2, the Company may direct that the Plan be
merged or consolidated with, or may transfer all or a portion of its assets and
liabilities to, another plan or may receive assets and liabilities from another
plan; without limiting the generality of the foregoing, the Company may direct
that the Plan accept from, or transfer to, another plan any outstanding plan
loan balances.  The Administrative Committee may take whatever action it deems
necessary or appropriate to effect any such merger, consolidation or transfer.
Any optional forms of benefit or other special provisions applicable to a
Participant for whom an account balance has been transferred to this Plan from
another plan shall be set forth in an Appendix hereto.

 

14.6.2      The Plan may not merge or consolidate with, or transfer any assets
or liabilities to, any other plan, unless each Participant would (if the Plan
then terminated) receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he or she would have
been entitled to receive immediately before the merger, consolidation or
transfer (if the Plan had then terminated).

 

14.7         Participation in the Plan By an Affiliate

 

14.7.1      With the consent of the Company and by duly authorized action, an
Affiliate may adopt the Plan. Participating Affiliate contributions shall be
allocated solely to Eligible Employees of the Participating Affiliate. Company
contributions shall be allocated solely to Eligible Employees of the Company.

 

14.7.2      With the consent of the Company and by duly authorized action, any
other Employer may terminate its participation in the Plan or withdraw from the
Plan and the Trust.

 

14.7.3      A Participating Affiliate shall have no independent power with
respect to the Plan except as specifically provided by this Section 14.7.

 

14.8         Action by the Company or a Participating Affiliate

 

Any action required to be taken by the Company or any Participating Affiliate
pursuant to the terms of the Plan shall be taken by its board of directors or
any person or persons duly empowered to act on its behalf.

 

60

--------------------------------------------------------------------------------


 

14.9         Provision of Information

 

For purposes of the Plan, each Employee shall execute such forms as may be
reasonably required by the Administrative Committee, and the Employee shall make
available to the Administrative Committee and the Trustee any information they
may reasonably request in this regard.

 

14.10       Notice of Address

 

Each person entitled to benefits under this Plan must file with the
Administrative Committee, in writing, his or her post office address and each
subsequent change of post office address. Any communication, statement or notice
addressed to such person at his or her latest reported post office address will
be binding on him or her for all purposes under the Plan.

 

14.11       Controlling Law

 

The Plan is intended to qualify under Code Section 401(a) and to comply with
ERISA, and its terms shall be interpreted accordingly. Otherwise, to the extent
not preempted by ERISA, the laws of the State of New Jersey shall control the
interpretation and performance of the terms of the Plan.

 

14.12       Military Service

 

Notwithstanding any provision of this Plan to the contrary, effective as of
December 12, 1994, contributions, benefits, and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u).

 

14.13       Conditional Adoption

 

Anything in the foregoing to the contrary notwithstanding, the Plan has been
adopted on the express condition that the Plan will be considered by the
Internal Revenue Service as qualifying under the provisions of Code
Section 401(a), and the Trust will be considered as qualifying for exemption
from taxation under Code Section 501(a). If the Internal Revenue Service
determines that the Plan or Trust does not so qualify, the Plan shall be amended
or terminated as decided by the Company.

 

14.14       Word Usage and Article and Section References

 

As used in the Plan, the masculine includes the feminine, the singular includes
the plural, and the plural includes the singular, unless qualified by the
context. Titles of Articles and Sections of the Plan are for convenience of
reference only and are to be disregarded in applying the provisions of the Plan.

 

14.15       Effect of Mistake

 

In the event of a mistake or misstatement as to the age, eligibility,
participation of an Eligible Employee, Vesting Service, the amount of
contributions made by or on behalf of a

 

61

--------------------------------------------------------------------------------


 

Participant or the amount of distributions made or to be made to a Participant
or Beneficiary, the Administrative Committee shall, to the extent it deems it
possible, make the necessary adjustments (including, but not limited to,
recoupment, reduction in benefit payments, offset of benefit payments or return
of overpayments) to grant to such Participant or Beneficiary the credits or
distributions to which he or she is properly entitled under the Plan.

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan is hereby adopted, effective as of January 1, 2011
(except as otherwise provided herein), to be signed this 23rd day of December,
2010.

 

 

Rockwood Specialties Inc.

 

 

 

 

 

 

By:

/s/ Donna M. Abrunzo

 

 

 

 

Printed Name:

Donna M. Abrunzo

 

 

 

 

Title:

Assistant Secretary

 

63

--------------------------------------------------------------------------------


 

APPENDIX A

 

Merger of the Ceram Tec NA Innovative Ceramic Engineering Corp. portion

of the MG North America Holdings Inc. Saving Plan

 

A-1         Introduction.  Effective July 31, 2004 (the “merger date”), plan
assets and liabilities related to Ceram Tec NA Innovative Ceramic Engineering
Corp. (“Ceram Tec”) participants and beneficiaries under the MG North America
Holdings Inc. Savings Plan (the “MG Savings Plan”) shall be spun-off and merged
into the Plan.  The merger of the Ceram Tec portion of the MG Savings Plan into
the Plan (and any resulting transfer of assets) shall comply with Code Sections
401(a)(12), 411(d)(6), and 414(l) and the Treasury regulations thereunder.  The
purpose of this Appendix A is to provide for the plan spin-off and merger.  Each
participant and beneficiary in the Ceram Tec portion of the MG Savings Plan
shall be referred to herein as a “Appendix A member.”

 

A-2         Transfer of Account Balances.  As of the merger date, liabilities
equal to the aggregate account balances, as adjusted through the merger date in
accordance with the provisions of the MG Savings Plan, of each Appendix A member
shall be transferred to the Plan and shall be credited to corresponding accounts
established for each such Appendix A member under the Plan.  Thereafter, such
balances shall be subject to the terms and conditions of the Plan, except as
otherwise provided herein in this Appendix A.  The accounts of the Appendix A
members under this Plan shall be adjusted for earnings, gains, and losses after
such accounts have been invested in the investment funds as provided in
Paragraph A-3 below.

 

A-3         Transfer of Assets.  On, or as soon as practicable following, the
merger date, the assets of the trust that serves as the funding vehicle for the
Ceram Tec portion of the MG Savings Plan shall be transferred to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust. 
Such transfers shall be in cash, except that promissory notes related to
Appendix A members’ loans from the MG Savings Plan shall be transferred
in-kind.  Such transferred assets (other than promissory notes) shall be
invested in the investment funds designated by the Administrative Committee on
or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

A-4         Participation in the Plan.  Each Appendix A member who is employed
by an Employer on the merger date shall become a member of the Plan on the
merger date, subject to the conditions and limitations of the Plan, except as
otherwise provided herein in this Appendix A.  Each other Appendix A member
shall, on and after the merger date, be treated as an inactive member or a
beneficiary (whichever is applicable) of the Plan, subject to the conditions and
limitations of the Plan, except as otherwise provided herein in this Appendix A.

 

A-5         Contributions under the Plan.  Each Appendix A member who becomes a
participant under the Plan shall be eligible to make Elective 401(k) Deferrals
as provided under Section 3.1.2 of the Plan.  Each Appendix A member who becomes
a participant under the Plan shall be eligible for an Employer Matching
Contribution after three months of such participation in the Plan, in an amount
equal to the following:

 

64

--------------------------------------------------------------------------------


 

200% of each Appendix A member’s Elective 401(k) Deferrals not exceeding 1% of
the Appendix A member’s Compensation for each Plan Year, plus 100% of the
Appendix A member’s Elective 401(k) Deferrals that exceed 1% but do not exceed
2% of the Appendix A member’s Compensation that Year, plus 25% of the Appendix A
member’s Elective 401(k) Deferrals that exceed 2% but no more than 6% of the
Appendix A member’s Compensation for that Year, for a maximum Employer Matching
Contribution of 4% of the Appendix A member’s Compensation for that Plan Year.

 

Effective as of January 1, 2007, each Appendix A member who becomes a
participant under the Plan shall be eligible for an Employer Matching
Contribution after three months of such participation in the Plan, in an amount
equal to 50% of each Appendix A member’s Elective 401(k) Deferrals that do not
exceed 6% of the Appendix A member’s Compensation each Plan Year, for a maximum
Employer Matching Contribution of 3% of the Appendix A member’s Compensation for
that Plan Year.

 

Effective January 1, 2007, Appendix A members shall be eligible for
Profit-Sharing Contributions as otherwise provided under Section 3.1.4 of the
Plan.

 

A-6         Loans.  Any outstanding loan on the merger date that had been made
to a Appendix A member under the MG Savings Plan shall be maintained on after
that date under the Plan until all amounts of principal and interest thereon
have been repaid.  The terms and conditions relating to such outstanding loans
of Appendix A members will continue as in existence prior to merger date.

 

A-7         In-Service Withdrawals.  On and after the merger date, an Appendix A
member (other than a beneficiary) may obtain any in-service withdrawal described
in Article VI of the Plan from such member’s accounts, including any balances
attributable to transferred MG Savings Plan balances, subject to all applicable
Plan provisions.

 

A-8         Administrative Committee’s Actions.  The Administrative Committee
shall take such actions as it deems necessary or desirable to accomplish the
plan merger as described in this Appendix A.

 

A-9         Transfer of Records.  On or as soon as practicable after the merger
date, the administrator of the MG Savings Plan shall transfer to the
Administrative Committee all the administrative records maintained with respect
to Appendix A members.

 

A-10       Use of Terms.  Terms used in this Appendix A shall, unless defined in
this Appendix A or otherwise noted, have the meanings give those terms elsewhere
in the Plan.

 

65

--------------------------------------------------------------------------------


 

APPENDIX B

 

Merger of the Chemetall Foote Corporation portion

of the MG North America Holdings Inc. Savings Plan

 

B-1          Introduction.  Effective July 31, 2004 (the “merger date”), plan
assets and liabilities related to the Chemetall Foote Corporation (“Chemetall”)
participants and beneficiaries under the MG North America Holdings Inc. Savings
Plan (the “MG Savings Plan”) shall be spun-off and merged into the Plan.  The
merger of the Chemetall portion of the MG Savings Plan into the Plan (and any
resulting transfer of assets) shall comply with Code Sections 401(a)(12),
411(d)(6), and 414(l) and the Treasury regulations thereunder.  The purpose of
this Appendix B is to provide for the plan spin-off and merger.  Each
participant and beneficiary in the Chemetall portion of the MG Savings Plan
shall be referred to herein as an “Appendix B member.”

 

B-2          Transfer of Account Balances.  As of the merger date, liabilities
equal to the aggregate account balances, as adjusted through the merger date in
accordance with the provisions of the MG Savings Plan, of each Appendix B member
shall be transferred to the Plan and shall be credited to corresponding accounts
established for each such Appendix B member under the Plan.  Thereafter, such
balances shall be subject to the terms and conditions of the Plan, except as
otherwise provided herein in this Appendix B.  The accounts of the Appendix B
members under this Plan shall be adjusted for earnings, gains, and losses after
such accounts have been invested in the investment funds as provided in
Paragraph B-3 below.

 

B-3          Transfer of Assets.  On, or as soon as practicable following, the
merger date, the assets of the trust that serves as the funding vehicle for the
Chemetall portion of the MG Savings Plan shall be transferred to the
Profit-Sharing/401(k) Plan for Employee of Rockwood Specialties Inc. Trust. 
Such transfers shall be in cash, except that promissory notes related to
Appendix B members’ loans from the MG Savings Plan shall be transferred
in-kind.  Such transferred assets (other than promissory notes) shall be
invested in the investment funds designated by the Administrative Committee on
or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

B-4.         Participation in the Plan.  Each Appendix B member who is employed
by an Employer on the merger date shall become a member of the Plan on the
merger date, subject to the conditions and limitations of the Plan, except as
otherwise provided herein in this Appendix B.  Each other Appendix B member
shall, on and after the merger date, be treated as an inactive member or a
beneficiary (whichever is applicable) of the Plan, subject to the conditions and
limitations of the Plan, except as otherwise provided herein in this Appendix B.

 

B-5          Contributions under the Plan.  Each Appendix B member who becomes a
participant under the Plan shall be eligible to make Elective 401(k) Deferrals
as provided under Section 3.1.2 of the Plan.  Each Appendix C member who becomes
a participant under the Plan shall be eligible for an Employer Matching
Contribution after three months of such participation in the Plan, in an amount
equal to the following:

 

66

--------------------------------------------------------------------------------


 

100% of each Appendix B member’s Elective 401(k) Deferrals that do not exceed 3%
of the Appendix B member’s Compensation each Plan Year, for a maximum Employer
Matching Contribution of 3% of the Appendix C member’s Compensation for that
Plan Year.

 

Effective January 1, 2007, Appendix B members shall be eligible for
Profit-Sharing Contributions as provided under Section 3.1.4 of the Plan.

 

B-6          Loans.  Any outstanding loan on the merger date that had been made
to an Appendix B member under the MG Savings Plan shall be maintained on after
that date under the Plan until all amounts of principal and interest thereon
have been repaid.  The terms and conditions relating to such outstanding loans
of Appendix B members will continue as in existence prior to merger date.

 

B-7          In-Service Withdrawals.  On and after the merger date, an Appendix
B member (other than a beneficiary) may obtain any in-service withdrawal
described in Article VI of the Plan from such member’s accounts, including any
balances attributable to transferred MG Savings Plan balances, subject to all
applicable Plan provisions.

 

B-8          Administrative Committee’s Actions.  The Administrative Committee
shall take such actions as it deems necessary or desirable to accomplish the
plan merger as described in this Appendix B.

 

B-9          Transfer of Records.  On or as soon as practicable after the merger
date, the administrator of the MG Savings Plan shall transfer to the
Administrative Committee all the administrative records maintained with respect
to Appendix B members.

 

B-10        Use of Terms.  Terms used in this Appendix B shall, unless defined
in this Appendix B or otherwise noted, have the meanings give those terms
elsewhere in the Plan.

 

67

--------------------------------------------------------------------------------


 

APPENDIX C

 

Merger of the Oakite Products, Inc. portion

of the MG North America Holdings Inc. Savings Plan

 

C-1          Introduction.  Effective as of July 31, 2004 or as soon as
administratively practicable thereafter (the “merger date”), the plan assets and
liabilities attributable to the Oakite Products, Inc. (“Oakite”) participants
and beneficiaries under the MG North America Holdings Inc. Savings Plan (the “MG
Savings Plan”) shall be spun-off and immediately merged with and into the Plan;
provided, however, the assets and liabilities which are attributable to the
participants who are covered by the collective bargaining agreement between
Oakite and USWA Local Union 2659, as of July 31, 2004, shall remain in the MG
Savings Plan and not be subject to the spin-off and merger transaction with the
Plan.  The merger of the Oakite portion of the MG Savings Plan into the Plan
(and any resulting transfer of assets) shall comply with all the applicable
legal requirements, including Code Sections 401(a)(12), 411(d)(6), and
414(l) and the Treasury regulations thereunder.  The purpose of this Appendix C
is to provide for the plan spin-off and merger.  Each participant and
beneficiary in the Oakite portion of the MG Savings Plan whose account is
subject to the spin-off and merger transaction with the Plan shall be referred
to herein as an “Appendix C member.”

 

C-2          Transfer of Account Balances.  As of the merger date, liabilities
equal to the aggregate account balances, as adjusted through the merger date in
accordance with the provisions of the MG Savings Plan, of each Appendix C member
shall be transferred to the Plan and shall be credited to corresponding accounts
established for each such Appendix C member under the Plan.  Thereafter, such
balances shall be subject to the terms and conditions of the Plan, except as
otherwise provided herein in this Appendix C.  The accounts of the Appendix C
members under this Plan shall be adjusted for earnings, gains, and losses after
such accounts have been invested in the investment funds as provided in
Paragraph C-3 below.

 

C-3          Transfer of Assets.  On, or as soon as administratively practicable
following, the merger date, the assets of the trust that serves as the funding
vehicle for the Oakite portion of the MG Savings Plan shall be transferred to
the Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc.
Trust.  Such transfers shall be in cash, except that promissory notes related to
Appendix C members’ loans from the MG Savings Plan shall be transferred
in-kind.  Such transferred assets (other than promissory notes) shall be
invested in the investment funds designated by the Administrative Committee on
or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

C-4          Participation in the Plan.  Each Appendix C member who is employed
by the Employer on July 31, 2004 (or immediately thereafter) shall become a
member of the Plan as of such date, subject to the conditions and limitations of
the Plan, except as otherwise provided herein in this Appendix C.  Each other
Appendix C member shall, on and after the merger date, be treated as an inactive
member or a beneficiary (whichever is applicable) of the Plan, subject to the
conditions and limitations of the Plan, except as otherwise provided herein in
this Appendix C.

 

68

--------------------------------------------------------------------------------


 

C-5          Contributions under the Plan.  Each Appendix C member who becomes a
participant under the Plan shall be eligible to make Elective 401(k) Deferrals
as provided under Section 3.1.2 of the Plan.  Each Appendix C member who becomes
a participant under the Plan shall be eligible for an Employer Matching
Contribution after three months of such participation in the Plan, in amount
equal to the following:

 

100% of each Appendix C member’s Elective 401(k) Deferrals that do not exceed 3%
of the Appendix C member’s Compensation each Plan Year, for a maximum Employer
Matching Contribution of 3% of the Appendix C member’s Compensation for that
Year.

 

Effective January 1, 2005, Appendix C members shall be eligible for
Profit-Sharing Contributions as provided under Section 3.1.4 of the Plan.

 

C-6          Loans.  Any outstanding loan on the merger date that had been made
to an Appendix C member under the MG Savings Plan shall be maintained on after
that date under the Plan until all amounts of principal and interest thereon
have been repaid.  The terms and conditions relating to such outstanding loans
of Appendix C members will continue as in existence prior to merger date.

 

C-7          In-Service Withdrawals.  On and after the merger date, an Appendix
C member (other than a beneficiary) may obtain any in-service withdrawal
described in Article VI of the Plan from such member’s accounts, including any
balances attributable to transferred MG Savings Plan balances, subject to all
applicable Plan provisions.

 

C-8          Administrative Committee’s Actions.  The Administrative Committee
shall take such actions as it deems necessary or desirable to accomplish the
plan merger as described in this Appendix C.

 

C-9          Transfer of Records.  On or as soon as practicable after the merger
date, the administrator of the MG Savings Plan shall transfer to the
Administrative Committee all the administrative records maintained with respect
to Appendix C members.

 

C-10        Use of Terms.  Terms used in this Appendix C shall, unless defined
in this Appendix C or otherwise noted, have the meanings give those terms
elsewhere in the Plan.

 

69

--------------------------------------------------------------------------------


 

APPENDIX D

 

Merger of the Sachtleben Corporation portion

of the MG North America Holdings Inc. Saving Plan

 

D-1          Introduction.  Effective July 31, 2004 (the “merger date”), plan
assets and liabilities related to Sachtleben Corporation (“Sachtleben”)
participants and beneficiaries under the MG North America Holdings Inc. Savings
Plan (the “MG Savings Plan”) shall be spun-off and merged into the Plan.  The
merger of the Sachtleben portion of the MG Savings Plan into the Plan (and any
resulting transfer of assets) shall comply with Code Sections 401(a)(12),
411(d)(6), and 414(l) and the Treasury regulations thereunder.  The purpose of
this Appendix D is to provide for the plan spin-off and merger.  Each
participant and beneficiary in the Sachtleben portion of the MG Savings Plan
shall be referred to herein as an “Appendix D member.”

 

D-2          Transfer of Account Balances.  As of the merger date, liabilities
equal to the aggregate account balances, as adjusted through the merger date in
accordance with the provisions of the MG Savings Plan, of each Appendix D member
shall be transferred to the Plan and shall be credited to corresponding accounts
established for each such Appendix D member under the Plan.  Thereafter, such
balances shall be subject to the terms and conditions of the Plan, except as
otherwise provided herein in this Appendix D.  The accounts of the Appendix D
members under this Plan shall be adjusted for earnings, gains, and losses after
such accounts have been invested in the investment funds as provided in
Paragraph D-3 below.

 

D-3          Transfer of Assets.  On, or as soon as practicable following, the
merger date, the assets of the trust that serves as the funding vehicle for the
Sachtleben portion of the MG Savings Plan shall be transferred to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust. 
Such transfers shall be in cash, except that promissory notes related to
Appendix D members’ loans from the MG Savings Plan shall be transferred
in-kind.  Such transferred assets (other than promissory notes) shall be
invested in the investment funds designated by the Administrative Committee on
or as soon as practicable following the transfer of assets to the
Profit-Sharing/401(k) Plan for Employees of Rockwood Specialties Inc. Trust.

 

D-4          Participation in the Plan.  Each Appendix D member who is employed
by an Employer on the merger date shall become a member of the Plan on the
merger date, subject to the conditions and limitations of the Plan, except as
otherwise provided herein in this Appendix D.  Each other Appendix D member
shall, on and after the merger date, be treated as an inactive member or a
beneficiary (whichever is applicable) of the Plan, subject to the conditions and
limitations of the Plan, except as otherwise provided herein in this Appendix D.

 

D-5          Contributions under the Plan.  Each Appendix D member who becomes a
participant under the Plan shall be eligible to make Elective 401(k) Deferrals
as provided under Section 3.1.2 of the Plan.  Each Appendix D member who becomes
a participant under the Plan shall be eligible for an Employer Matching
Contribution after three months of such participation in the Plan, in an amount
equal to the following:

 

70

--------------------------------------------------------------------------------


 

100 % of each Appendix D member’s Elective 401(k) Deferrals that do not exceed
3% of the Appendix D member’s Compensation each Plan Year, for a maximum
Employer Matching Contribution of 3% of the Appendix D member’s Compensation for
that Plan Year.

 

In addition, each Appendix D member shall be eligible for a Profit-Sharing
Contribution under the Plan as provided under Section 3.1.4 of the Plan.

 

D-6          Loans.  Any outstanding loan on the merger date that had been made
to an Appendix D member under the MG Savings Plan shall be maintained on after
that date under the Plan until all amounts of principal and interest thereon
have been repaid.  The terms and conditions relating to such outstanding loans
of Appendix D members will continue as in existence prior to merger date.

 

D-7          In-Service Withdrawals.  On and after the merger date, an Appendix
D member (other than a beneficiary) may obtain any in-service withdrawal
described in Article VI of the Plan from such member’s accounts, including any
balances attributable to transferred MG Savings Plan balances, subject to all
applicable Plan provisions.

 

D-8          Administrative Committee’s Actions.  The Administrative Committee
shall take such actions as it deems necessary or desirable to accomplish the
plan merger as described in this Appendix D.

 

D-9          Transfer of Records.  On or as soon as practicable after the merger
date, the administrator of the MG Savings Plan shall transfer to the
Administrative Committee all the administrative records maintained with respect
to Appendix D members.

 

D-10        Use of Terms.  Terms used in this Appendix D shall, unless defined
in this Appendix D or otherwise noted, have the meanings give those terms
elsewhere in the Plan.

 

71

--------------------------------------------------------------------------------


 

APPENDIX E

 

MERGER OF THE GLOBAL COLOR PIGMENTS BUSINESS

EMPLOYEES’ ACCOUNTS IN THE

ELEMENTIS WORLDWIDE RETIREMENT SAVINGS PLAN

 

E-1          Introduction.  Effective as of December 10, 2007 (the “Merger
Date”), the plan assets and liabilities related to employees of Elementis
Worldwide Inc. and/or its affiliates who are employed by the Company or a
Participating Affiliate in connection with the closing of the transactions under
the Asset Purchase Agreement between Rockwood Specialties Group, Inc. and
Elementis Holdings Ltd. dated May 10, 2007 shall be spun-off from the Elementis
Worldwide Retirement Savings Plan (subject to the approval of Elementis
Worldwide Inc.) and merged with and into the Plan (the “Global Pigments
Portion”).  The merger of the Global Pigments Portion of the Elementis Worldwide
Retirement Savings Plan (the “Elementis Plan”) into the Plan (and any resulting
transfer of assets) shall comply with the applicable requirements under Code
Sections 401(a)(12), 411(d)(6), and 414(l) and the Treasury regulations
thereunder.  The Elementis Plan was known as the “Elementis America Retirement
Savings Plan” prior to February 8, 2006. The purpose of this Appendix E is to
provide for the plan spin-off and merger of the Global Pigments Portion.  Each
participant and beneficiary in the Global Pigments Portion of the Elementis Plan
shall be referred to herein as an “Appendix E Member.”

 

E-2          Transfer of Account Balances.  As of the Merger Date, assets and
liabilities equal to the aggregate account balances, as adjusted through the
Merger Date in accordance with the provisions of the Elementis Plan, of each
Appendix E Member shall be transferred to the Plan and shall be credited to
corresponding accounts established for each such Appendix E Member under the
Plan. The transfer to the Plan shall include any after-tax accounts and
outstanding plan loans (and the promissory notes connected to such plan loans). 
Thereafter, such balances and loans shall be subject to the terms and conditions
of the Plan, except as otherwise provided herein in this Appendix E.  The
accounts of the Appendix E Members under the Plan shall be adjusted for
earnings, gains, and losses after such accounts have been invested in the
Investment Funds as provided in Section E-3 below.

 

E-3          Transfer of Assets.  On, or as soon as practicable following, the
Merger Date, the assets of the trust that serves as the funding vehicle for the
Global Pigments Portion of the Elementis Plan shall be transferred to the
Trust.  Such transfers shall be in cash, except that

 

(a)                                  any promissory notes related to Appendix E
Members’ loans from the Elementis Plan, and

 

(b)                                 any shares of Pfizer Inc. stock related to
Appendix E Members’ investment in the Pfizer Stock Fund under the Elementis
Plan,

 

shall be transferred in-kind.  Such transferred assets (other than promissory
notes and shares of Pfizer Inc. stock) shall be invested in the Investment Funds
designated by the Administrative Committee on or as soon as practicable
following the transfer of assets to the Trust.

 

72

--------------------------------------------------------------------------------


 

E-4          Participation in the Plan. Each Appendix E Member who is employed
by an Employer on the Merger Date shall become a member of the Plan on the
Merger Date, subject to the conditions and limitations of the Plan.

 

E-5          After-Tax Contribution Account.  No after-tax contributions shall
be permitted under the Plan; provided, however, any after-tax contribution
accounts transferred to the Plan from the Elementis Plan as of the Merger Date
shall be maintained as “frozen” after-tax accounts (“After-Tax Contribution
Subaccount”) to the extent necessary to account for such assets.

 

E-6          Withdrawals from After-Tax Contribution Subaccount.  An Appendix E
Member, while still employed, may request a withdrawal of all or a portion of
his or her After-Tax Contribution Subaccount at any time.

 

E-7          Withdrawals from Rollover Subaccount.  An Appendix E Member, while
still employed, may request a withdrawal of all or a portion of his or her
Rollover Contributions Subaccount attributable to the amounts transferred to the
Plan from the Elementis Plan as of the Merger Date.

 

E-8          Withdrawals of Employer Contributions from Chemicals Subaccount.
Any amounts transferred to the Plan from the Elementis Plan as of the Merger
Date which are attributable to amounts previously transferred to the Elementis
Plan from the Harcros Chemicals Inc. Employee Savings Plan (as in effect through
December 31, 1992) shall be maintained in the “Chemicals Subaccount.”  An
Appendix E Member, while still employed, may request a withdrawal of all or a
portion of his or her Chemicals Subaccount attributable to vested employer
contributions and earnings thereon.

 

E-9          Withdrawals of Employer Contributions from NL Subaccount.  Any
amounts transferred to the Plan from the Elementis Plan as of the Merger Date
which are attributable to amounts previously transferred to the Elementis Plan
from the NL Industries, Inc. Retirement Savings Plan (as in effect through
January 30, 1998) shall be maintained in the “NL Subaccount.”  An Appendix E
Member, while still employed, may request a withdrawal of all or a portion of
his or her NL Subaccount attributable to vested employer contributions and
earnings thereon.

 

E-10        Pfizer Stock Fund

 

E-10.1             Pfizer Stock Fund. Any shares of Pfizer Inc. stock
transferred to the Plan from the Elementis Plan as of the Merger Date shall be
maintained as the “Pfizer Stock Fund.”

 

E-10.2             Investment Elections. Appendix E Members (and any other
Participant) shall not be permitted to elect to have any future contributions,
or the proceeds from any other Investment Fund, invested in the Pfizer Stock
Fund. Also, Appendix E Members may not elect to have any amount that is less
than the full value of their Pfizer Stock Fund investment transferred from the
Pfizer Stock Fund to any other Investment Fund. Finally, any dividends paid with
respect to the Pfizer Stock Fund shall be reinvested in other Investment Funds
in accordance with

 

73

--------------------------------------------------------------------------------


 

the Appendix E Members’ most recent instructions directing the investment of new
contributions to the Plan.

 

E-10.3             Tender Offers.  To the extent that shares of Pfizer Inc.
stock under the Pfizer Stock Fund are allocated to an Appendix E Member’s
Account, the Trustee shall vote or tender such shares solely in accordance with
written instructions furnished to it by each Appendix E Member (or Beneficiary
of a deceased Appendix E Member); provided that the Trustee shall be responsible
for delivery to each Appendix E Member (or Beneficiary of a deceased Appendix E
Member) of all notices, proxies and proxy soliciting materials related to any
such shares.  Any such instructions shall remain in the strict confidence of the
Trustee.  Any and all fractional shares of Pfizer Inc. stock allocated to an
Appendix E Member’s Account shall be combined with other fractional shares of
other Appendix E Members and shall be voted, to the extent possible, to reflect
the direction of Appendix E Members holding such fractional shares.  Shares,
including fractional shares, for which no voting or tender instructions are
received shall not be voted by the Trustee.

 

E-10.4             In-Kind Distribution Right. If, as of the date an Appendix E
Member terminates his or her employment, part of his or her Account is invested
in the Pfizer Stock Fund, and if the Appendix E Member’s benefit is to be paid
in the form of a lump sum, then the Appendix E Member or Beneficiary to whom
such payment is made shall have that portion of the Accounts that is so invested
paid in common stock or shares held in the Pfizer Stock Fund unless the Appendix
E Member or Beneficiary elects to have such portion paid in cash; provided,
however, that cash will be paid in lieu of any fractional shares allocated to
the Appendix E Member’s Account.

 

E-11        Wayne Profit Sharing Subaccount

 

E-11.1             Wayne Profit Sharing Subaccount. Any assets transferred to
the Plan from the Elementis Plan as of the Merger Date which are attributable to
amounts previously transferred to the Elementis Plan from the New Wayne Chemical
Corporation Profit Sharing Plan (as in effect through December 31, 1992) shall
be maintained in the “Wayne Profit Sharing Subaccount.”

 

E-11.2             Investment Elections.  Appendix E Members (and any other
Participant) shall not be permitted to elect to have any future contributions,
or the proceeds from any other Investment Fund, invested in any insured
contracts held in the Wayne Profit Sharing Subaccount. Also, Appendix E Members
shall not be permitted to transfer to an Investment Fund any portion of his or
her Wayne Profit Sharing Subaccount that is held under an insured contract. Any
life insurance policies held in the Wayne Profit Sharing Subaccount shall be
continued and will be subject to the provisions of the Plan.  No new insurance
policies may be purchased under the Plan.

 

E-12        Vesting. Appendix E Members shall be fully vested in the portion of
this Account consisting of the Global Pigments Portion upon the earliest to
occur of (a) his or her attainment of age 55; (b) his or her Disability while
actively employed; (c) his or her death while actively employed; or (d) his or
her Normal Retirement Date.

 

74

--------------------------------------------------------------------------------


 

E-13        Loans.  Any outstanding loan on the Merger Date that had been made
to an Appendix E Member under the Elementis Plan shall be maintained on after
that date under the Plan until all amounts of principal and interest thereon
have been repaid.  The terms and conditions relating to such outstanding loans
of Appendix E Members will continue as in existence immediately prior to Merger
Date. An Appendix E Member may not apply to the Administrative Committee for a
loan from his or her NL Subaccount (as defined in Section E-9).

 

E-14        Forms of Benefit Payment for Wayne Pension Subaccount, H&C
Subaccount, Northland Subaccount and Chemicals Account

 

E-14.1     Definitions

 

(a)           H&C Subaccount. Any assets transferred to the Plan from the
Elementis Plan as of the Merger Date which are attributable to amounts
previously transferred to the Elementis Plan from the Harrisons & Crosfield
(America) Inc. Money Purchase Pension Plan and Trust (as in effect through
December 31, 1992) shall be maintained in the “H&C Subaccount.”

 

(b)           Northland Subaccount. Any assets transferred to the Plan from the
Elementis Plan as of the Merger Date which are attributable to amounts
previously transferred to the Elementis Plan from the Northland Chemical, Inc.
Pension Plan and Trust (as in effect through December 31, 1992) shall be
maintained in the “Northland Subaccount.”

 

(c)           Wayne Pension Subaccount.  Any assets transferred to the Plan from
the Elementis Plan as of the Merger Date which are attributable to amounts
previously transferred to the Elementis Plan from the Wayne Chemical Pension
Plan and Trust (as in effect through December 31, 1992) shall be maintained in
the “Wayne Pension Subaccount.”

 

E-14.2             Automatic Form of Payment

 

(a)           Married Appendix E Members.  If the Appendix E Member is married
on his or her benefit payment date, the Appendix E Member’s Wayne Pension
Account, H&C Account and Northland Account shall be paid in the form of an
annuity for the joint lives of the Appendix E Member and his or her spouse with
a periodic benefit payable after the death of the Appendix E Member to the
spouse equal to 50% of the periodic benefit payable to the Schedule E during his
or her lifetime, if such spouse survives the Schedule E, unless such Appendix E
Member elects another form of payment in the manner described below.  If the
Appendix E Member makes no election, the survivor percentage shall be 50%.

 

(b)           Unmarried Appendix E Members.  If the Appendix E Member is not
married on his or her benefit payment date, the Appendix E Member’s Wayne
Pension Account, H&C Account and Northland Account shall be paid in the form of
an annuity

 

75

--------------------------------------------------------------------------------


 

for the life of the Appendix E Member only, unless he or she elects another form
of payment in the manner described below.

 

E-14.3             Optional Form of Payment.  An Appendix E Member who is not
subject to the provisions above may elect, in writing, to have his or her Wayne
Pension Account, H&C Account and Northland Account paid to him or her in a
single sum.

 

E-14.4             Spousal Consent Requirement

 

(a)           Consent Requirement. An Appendix E Member described in this
subparagraph E-14.4(a) who does not establish to the satisfaction of the
Administrative Committee that he or she has no spouse on his or her benefit
payment date may elect to receive a form of benefit other than the automatic
form applicable to the Appendix E Member only if his or her spouse (or the
spouse’s legal guardian if the spouse is legally incompetent) consents, in the
manner described in subparagraph E-14.4(b) not to receive the automatic form of
payment described in subparagraph E-14.2(a) and to the specific alternative form
elected by the Appendix E Member, or to the Appendix E Member’s right to choose
any alternative form without any further consent by the spouse, or the spouse’s
consent is not required for the reason specified in subparagraph 14.4(c).

 

(b)           Form and Content of Spouse’s Consent. A spouse may consent to the
designation of one or more Beneficiaries other than such spouse provided that
such consent shall be in writing, must consent to the specific alternate
beneficiary or beneficiaries designated (or permit beneficiary designations by
the Appendix E Member without the spouse’s further consent), must acknowledge
the effect of such consent, and must be witnessed by a Plan representative or
notary public.  Such spouse’s consent shall be irrevocable, unless expressly
made revocable.  The consent of a spouse in accordance with this subsection
E-14.4(b) shall not be effective with respect to any subsequent spouse of the
Appendix E Member.

 

(c)           Spouse as Beneficiary. An Appendix E Member may designate a
Beneficiary other than his or her spouse pursuant to Section 8.2 of the Plan if
the Appendix E Member has no spouse, or the Administrative Committee determines
that the spouse cannot be located or such other circumstances exist under which
spousal consent is not required, as prescribed by Treasury regulations.

 

E-14.5             Revocation of Election.  An Appendix E Member may revoke an
election to waive the automatic form of payment described in subparagraph
E-14.2(a).  Such revocation may be made at any time during the election period
in which such election can be made.  Such revocation shall not void any
prospectively effective consent given by his or her spouse in connection with
the revoked election.

 

E-14.6             Explanations to Appendix E Members.  Each Appendix E Member
described in this section E-14 shall receive, no less than 30 days and no more
than 180 days before the date his or her benefits are to begin, a written
explanation of:

 

76

--------------------------------------------------------------------------------


 

(a)           the terms and conditions of the automatic form of payment and each
alternative form of payment available to the Appendix E Member, including
information explaining the relative values of each form of payment;

 

(b)           the Appendix E Member’s right to waive the automatic form of
payment and the effect of such waiver;

 

(c)           the rights of the Appendix E Member’s spouse with respect to such
waiver; and

 

(d)           the right to revoke an election to receive an alternative form of
payment and the effect of such revocation.

 

Notwithstanding the foregoing, the Appendix E Member’s benefit payment date may
be less than 30 days after the explanation described in this Section is provided
if (A) the Appendix E Member is given notice of his or her right to a 30-day
period in which to consider whether to (i) waive the normal form of benefit and
elect an optional form and (ii) to the extent applicable, consent to the
distribution; (B) the Appendix E Member affirmatively elects a distribution and
a form of benefit and the spouse, if necessary, consents to the form of benefit
elected; (C) the Appendix E Member is permitted to revoke his or her affirmative
election at any time prior to his or her benefit payment date or, if later, the
expiration of a 7-day period beginning on the day after the explanation
described in this section is provided to the Appendix E Member; (D) the benefit
payment date is after the date the explanation described in this section is
provided to the Appendix E Member; and (E) distribution to the Appendix E Member
does not commence before the expiration of the 7-day period described in clause
(C) above.

 

E-14.7             Death Benefits from the Wayne Pension Subaccount, H&C
Subaccount, Northland Subaccount and Chemicals Subaccount

 

(a)           If the Appendix E Member dies after his or her benefit payment
date, death benefits, if any, from the Appendix E Member’s Wayne Pension
Subaccount, H&C Subaccount, Northland Subaccount and Chemicals Subaccount shall
be determined by the form of payment in effect for the Appendix E Member at the
time of his or her death.

 

(b)           If the Appendix E Member dies before his or her benefit payment
date and his or her spouse is the Beneficiary with respect to all or a portion
of his or her Wayne Pension Subaccount, H&C Subaccount and Northland Subaccount,
death benefits payable from his or her Wayne Pension Subaccount, H&C Subaccount
and Northland Subaccount to his or her surviving spouse shall be paid in the
form of life annuity for the spouse, unless the spouse elects, in writing in the
manner prescribed by the Administrative Committee, to receive the Wayne Pension
Subaccount in the form of a single sum.

 

(c)           If the Appendix E Member dies before his or her benefit payment
date and has designated a Beneficiary other than his or her spouse for all or a
portion of his or her Chemicals Subaccount, death benefits payable from his or
her Chemicals Subaccount to

 

77

--------------------------------------------------------------------------------


 

such Beneficiary shall be paid, at the election of the Appendix E Member or the
Beneficiary, in the form of a single sum or quarterly installments over five
(5) years.

 

E-14.8             Beneficiary Designation. An election to designate one or more
Beneficiaries other than the Appendix E Member’s spouse for the Appendix E
Member’s Wayne Pension Subaccount, H&C Subaccount and Northland Subaccount shall
become invalid on January 1 of the calendar year in which the Appendix E Member
attains age 35.  The Appendix E Member’s spouse shall, on such date, become the
Beneficiary with respect to the Appendix E Member’s Wayne Pension Subaccount,
H&C Subaccount and Northland Subaccount, unless the Appendix E Member
subsequently designates, in accordance with the provisions of this Section and
Plan, one or more Beneficiaries with respect to his or her Wayne Pension
Subaccount, H&C Subaccount and Northland Subaccount.

 

E-14.9             Qualified Domestic Relations Orders. The benefit payable to
an alternate payee shall be paid in the form of a single sum in cash, except
that the alternate payee may elect to receive the portion of the benefit, if
any, attributable to an Appendix E Member’s Wayne Pension Subaccount, H&C
Subaccount, Northland Subaccount and Chemicals Subaccount distributed in any
form provided under Section E-14 with respect to such account to the extent
permitted by Code Section 401(a)(9) and Treasury regulations issued thereunder.

 

E-15                Distribution Restrictions on Wayne Pension Subaccount. An
Appendix E Member shall not be permitted to take an age 59-1/2 or hardship
distribution from his or her Wayne Pension Subaccount.

 

E-16                Elimination of Forms of Benefit Payments. Any and all forms
of distribution applicable to the Global Pigments Portion are eliminated as of
the Merger Date, except to the extent the form of benefit distribution is
provided in this Schedule E and/or the Plan. This provision shall be interpreted
in a manner consistent with the requirements of Code Section 411(d)(6)(E).

 

E-17                Administrative Committee Actions. The Administrative
Committee shall take such actions as it deems necessary or desirable to
accomplish the plan merger as described in this Appendix E.

 

E-18                Transfer of Records.  On or as soon as practicable after the
Merger Date, the administrator of the Elementis Plan shall transfer to the
Administrative Committee all the administrative records maintained with respect
to Appendix E Members.

 

E-19                Use of Terms.  Terms used in this Appendix E shall, unless
defined in this Appendix E or otherwise noted, have the meanings give those
terms elsewhere in the Plan.

 

78

--------------------------------------------------------------------------------


 

APPENDIX F

 

MERGER OF THE ROCKWOOD SPECIALTIES INC.

MONEY PURCHASE PENSION PLAN

 

F-1          Introduction.  Effective as of the close of business on
December 31, 2010 or as soon as administratively practicable thereafter (the
“Merger Date”), the plan assets and liabilities of the Rockwood Specialties Inc.
Money Purchase Pension Plan (the “Rockwood Pension Plan”) shall be merged with
and into the Plan.  The merger of the Rockwood Pension Plan with and into the
Plan (and any resulting transfer of assets) shall comply with the applicable
requirements under Code Sections 401(a)(12), 411(d)(6), and 414(l) and the
Treasury regulations issued thereunder.  The Rockwood Pension Plan was known as
the “The Laporte Inc. Money Purchase Pension Plan” prior to March 1, 2001.  The
purpose of this Appendix F is to provide for the merger of the Rockwood Pension
Plan.  Each participant and beneficiary in the Rockwood Pension Plan shall be
referred to herein as an “Appendix F Member.”

 

F-2          Transfer of Account Balances.  As of the Merger Date, assets and
liabilities equal to the aggregate account balance, as adjusted through the
Merger Date in accordance with the provisions of the Rockwood Pension Plan, of
each Appendix F Member shall be transferred to the Plan and shall be credited to
corresponding “Rockwood Pension Subaccount” established for each such Appendix F
Member under the Plan.  Thereafter, such balances shall be subject to the terms
and conditions of the Plan, except as otherwise provided herein in this Appendix
F.  The Rockwood Pension Subaccounts of the Appendix F Members under the Plan
shall be adjusted for earnings, gains, and losses after such Rockwood Pension
Subaccounts have been invested in the Investment Funds as provided in
Section F-3 below.

 

F-3          Transfer of Assets.  On, or as soon as practicable following, the
Merger Date, the assets of the trust that serves as the funding vehicle for the
Rockwood Pension Plan shall be transferred to the Trust.  Such transferred
assets shall be invested in the Investment Funds designated by the
Administrative Committee on or as soon as practicable following the transfer of
assets to the Trust.

 

F-4          Participation in the Plan. Each Appendix F Member who is a
Participant in the Rockwood Pension Plan immediately prior to the Merger Date
shall become a member of the Plan on the Merger Date, subject to the conditions
and limitations of the Plan.

 

F-5          Vesting. Appendix F Members who have a Termination of Employment
either because of their death or Disability or who have a Termination of
Employment on or after attainment of Normal Retirement Age shall be fully vested
in their Rockwood Pension Subaccounts.  An Appendix F Member shall be fully
vested at all times in his or her Rockwood Pension Subaccount; provided,
however, that the vested percentage of an Appendix F Member in the portion of
his or her Rockwood Pension Subaccount attributable to contributions made to the
Rockwood Pension Plan on his or her behalf prior to July 31, 2004 shall be
determined in accordance with the following schedule:

 

79

--------------------------------------------------------------------------------


 

Completed Years of

 

Vested

 

Vesting Service

 

Percentage

 

2 years

 

25

%

3 years

 

50

%

4 years

 

75

%

5 years

 

100

%

 

Effective January 1, 2007, an employee of Chemetall Foote Corp. or CeramTec
North America Innovative Ceramic Engineering Corporation who is an Appendix F
Member shall be credited with his or her prior service with Chemetall Foote
Corp. or CeramTec North America Innovative Ceramic Engineering Corporation.

 

Notwithstanding the foregoing, any Appendix F Member who, prior to attaining
Normal Retirement Age, has an involuntary or voluntary Termination of Employment
as a result of a Reduction in Force shall be 100% vested in his or her Rockwood
Pension Subccount; provided, however, that such provision shall be implemented
in a uniform and nondiscriminatory manner. Effective as of March 1, 2002, this
provision shall apply only to Participants with 3 or more years of vesting
service on March 1, 2002.

 

For purposes of the foregoing schedule, service shall be credited to Appendix F
Members in accordance with the terms of the Rockwood Pension Plan as in effect
immediately preceding the Merger Date.

 

F-6          Loans.  An Appendix F Member may not apply to the Administrative
Committee for a loan from his or her Rockwood Pension Subaccount.

 

F-7         Distribution Restrictions on Rockwood Pension Subaccount. An
Appendix F Member shall not be permitted to take an age 59-1/2 or hardship
distribution from his or her Rockwood Pension Subaccount.  Notwithstanding the
foregoing, effective as of January 1, 2011, an Appendix F Member shall be
permitted to withdraw all or a portion of his or her vested Rockwood Pension
Subaccount on or after reaching age 62.

 

F-8          Forms of Benefit Payment for Rockwood Pension Subaccount

 

F-8.1         Automatic Form of Payment

 

(a)           Married Appendix F Members.  If the Appendix F Member is married
on his or her Benefit Commencement Date, the Appendix F Member’s vested Rockwood
Pension Subaccount shall automatically be paid in the form of an annuity for the
life of the Appendix F Member with a survivor annuity continuing after the death
of the Appendix F Member to his or her Surviving Spouse for the life of the
Surviving Spouse in an amount which is equal to 50% of the amount of the annuity
payable to the Appendix F Member during his or her lifetime (a “Qualified Joint
and Survivor Annuity”), unless such Appendix F Member elects an optional form of
payment in the manner, and subject to the rules, described below.  A married
Appendix F Member must have Spousal Consent to waive the Qualified Joint and
Survivor Annuity and elect an optional form of

 

80

--------------------------------------------------------------------------------


 

payment, expect that Spousal Consent shall not be required to elect payment in
the form of an Qualified Optional Survivor Annuity (as defined below) that is
actuarially equivalent to the Qualified Joint and Survivor Annuity.  Any Spousal
Consent to an Appendix F Member’s election of an optional form of benefit shall
specify the form of benefit and the Beneficiary.

 

(b)           Unmarried Appendix F Members.  If the Appendix F Member is not
married on his or her Benefit Commencement Date, the Appendix F Member’s vested
Rockwood Pension Subaccount shall automatically be paid in the form of an
annuity for the life of the Appendix F Member only, unless he or she elects an
optional form of payment in the manner described below.

 

(c)           Small Accounts.  Notwithstanding subsections (a) and (b) above, if
the benefit payable to an Appendix F Member (including the benefit attributable
to the Rockwood Pension Subaccount and other amounts due the Appendix F Member
under the terms of the Plan) does not exceed $1,000, the Appendix F Member’s
vested Account Balance, including his or her Rockwood Pension Subaccount, shall
be paid to him or her in a lump sum distribution as soon as practicable
following his or her Termination of Employment.

 

F-8.2      Optional Form of Payment.  At any time within the 90-day period
preceding an Appendix F Member’s Benefit Commencment Date, he or she may elect
in writing, subject to the Spousal Consent requirements described above if the
Appendix F Member is married on his or her Benefit Commencement Date, to have
his or her Rockwood Pension Subaccount paid to him or her in one of the
following optional forms of payment:

 

(a)            a lump sum distribution;

 

(b)           an Annuity Contract which may be purchased from an insurance
company with the Appendix F Member’s distribution amount;

 

(c)            on or after April 3, 2000, monthly, quarterly or annual
installments of the Appendix F Member’s distribution payable over any period not
exceeding the life expectancy of the Appendix F Member or the joint life
expectancies of the Appendix F Member and the Appendix F Member’s Beneficiary.

 

(d)           effective as of January 1, 2008, any married Appendix F Member
with a Benefit Commencement Date after that date may elect a Qualified Optional
Survivor Annuity or may elect to waive such form of benefit in accordance with
Code Section 417(a)(1)(A).  A “Qualified Optional Survivor Annuity” shall mean
an annuity which is payable for the life of the Appendix F Member with a
survivor annuity continuing after the Appendix F Member’s death to his or her
Surviving Spouse for the Surviving Spouse’s life in an amount which is equal to
75% of the amount of the annuity which is payable during the life of the
Appendix F Member.

 

81

--------------------------------------------------------------------------------


 

An “Annuity Contract” for purposes of this provision means an individual or
group annuity contract issued by an insurance company providing periodic
benefits, whether fixed, variable or both, the benefits or value of which an
Appendix F Member (or his or her beneficiary) cannot transfer, sell, assign,
discount, or pledge as collateral for a loan or as security for the performance
of an obligation, or for any other purpose, to any person other than the issuer
thereof. The terms of any Annuity Contract distributed by the Plan to a an
Appendix F Member (or his or her beneficiary) shall comply with the terms of
this Plan.

 

Distributions of an Appendix F Member’s Rockwood Pension Subaccount shall be
subject to the requirements of Code Section 401(a)(9).  Effective as of April 3,
2000, an Appendix F Member who has elected to receive an installment
distribution with respect to the funds held in his or her Rockwood Pension
Subaccount may at any time elect to discontinue such installment payments and
have the unpaid vested Rockwood Pension Subaccount paid in a lump sum
distribution.  In the event an Appendix F Member who has elected to receive an
installment distribution with respect to the funds held in his or her Rockwood
Pension Subaccount dies after his or her Benefit Commencement Date, but before
the payment of the final installment, the unpaid installments with respect to
the funds held in the Appendix F Member’s Rockwood Pension Subaccount shall be
paid to the Appendix F Member’s Beneficiary.  The Beneficiary may elect to
continue receiving such installments with respect to the funds held in the
Rockwood Pension Subaccount or to have the unpaid vested Rockwood Pension
Subaccount paid in a lump sum distribution.  In the event an Appendix F Member
dies before his or her Benefit Commencement Date, any election of a form of
payment shall be void, and the Appendix F Member’s vested Rockwood Pension
Subaccount shall be distributed in accordance with Section F-8.5.

 

F-8.3      Revocation of Election.  An Appendix F Member may revoke, without
Spousal Consent if he or she is married, an election to waive the automatic form
of payment described in Section F-8.1.  Such revocation may be made at any time
within the 90-day period prior to the Appendix F Member’s Benefit Commencement
Date.  The number of revocations shall not be limited.

 

F-8.4      Explanations to Appendix F Members.  Each Appendix F Member shall
receive, no less than 30 days and no more than 180 days before the date his or
her Benefit Commencement Date, a written explanation of:

 

(a)           the terms and conditions of the automatic form of payment and each
optional form of payment available to the Appendix F Member, including the
Qualified Optional Survivor Annuity, if applicable, and also including
information explaining the relative values of each form of payment;

 

(b)           the Appendix F Member’s right to waive the automatic form of
payment and the effect of such waiver;

 

(c)           the rights of the Appendix F Member’s Spouse with respect to such
waiver; and

 

82

--------------------------------------------------------------------------------


 

(d)           the right to revoke an election to receive an optional form of
payment and the effect of such revocation.

 

Notwithstanding the foregoing, the Administrative Committee may provide an
Appendix F Member with the above written explanation after his or her Benefit
Commencement Date so long as the actual distribution does not commence until at
least 30 days after such written explanation is provided.  Notwithstanding the
immediately prior sentence, distribution of an Appendix F Member’s benefit may
begin less than 30 days after receipt of the written explanation if: (i) the
Appendix F Member has been provided with information that clearly indicates that
he or she has at least 30 days to consider whether to waive the Qualified Joint
and Survivor Annuity; and (ii) the Appendix F Member is permitted to revoke any
affirmative election at least until the Benefit Commencement Date or, if later,
at any time within the seven-day period beginning the day after the written
explanation is provided.  The Administrative Committee may, on a uniform and
nondiscriminatory basis, provide for such other notices, information or election
periods or take such other action as the Administrative Committee considers
necessary or appropriate so that this Section is implemented in such a manner as
to comply with Code Section 401(a)(11) and Code Section 417.

 

F-8.5      Death Benefits from the Rockwood Pension Subaccount

 

(a)           If the Appendix F Member dies after his or her Benefit
Commencement Date, death benefits, if any, from the Appendix F Member’s Rockwood
Pension Subaccount shall be determined by the form of payment in effect for the
Appendix F Member’s Rockwood Pension Subaccount at the time of his or her death.

 

(b)           If the Appendix F Member dies before his or her Benefit
Commencement Date and his or her Surviving Spouse is the Beneficiary with
respect to all or a portion of the Appendix F Member’s Rockwood Pension
Subaccount, death benefits payable from his or her Rockwood Pension Subaccount
to the Surviving Spouse shall be paid in the form of a life annuity for the
Surviving Spouse (a “Qualified Pre-Retirement Survivor Annuity”), unless the
Surviving Spouse makes an election within the 90-day period preceding the
Benefit Commencement Date, in writing and in the manner prescribed by the
Administrative Committee, to receive the Rockwood Pension Subaccount in one of
the optional forms of payment described above.  Notwithstanding the foregoing,
if the benefit payable to a Surviving Spouse (including the benefit attributable
to the Rockwood Pension Subaccount and other amounts due the Surviving Spouse
under the terms of the Plan) does not exceed $1,000, it shall be paid as soon as
practicable following the Appendix F Member’s death in a lump sum distribution. 
A Surviving Spouse to whom a lump sum distribution is payable may elect a direct
rollover to the extent permitted under the Plan.

 

F-8.6      Beneficiary.

 

F-8.6.1    Subject to Sections F-8.6.2, F-8.6.3 and F-8.6.4 below, an Appendix F
Member may, with Spousal Consent (if married), designate a person or persons as
his or her Beneficiary with respect to his or her Rockwood Pension Subaccount by
filing a written designation of

 

83

--------------------------------------------------------------------------------


 

Beneficiary with the Administrative Committee in the time and manner established
by the Committee.  If no valid designation of Beneficiary is in effect at the
time of the Appendix F Member ‘s death, or if the designated Beneficiary does
not survive the Appendix F Member , the Beneficiary shall be the Appendix F
Member ‘s Surviving Spouse or, if there is no Surviving Spouse, the Appendix F
Member ‘s estate. For this purpose, if the Appendix F Member and the Beneficiary
die simultaneously, or if there is not sufficient evidence to establish who died
first, the Appendix F Member shall be deemed to have survived the Beneficiary.

 

F-8.6.2 (a)               Except as provided in (b) below, with respect to an
Appendix F Member’s Rockwood Pension Subaccount, a married Appendix F Member may
only waive the Qualified Pre-Retirement Survivor Annuity form of benefit and
designate someone other than his or her Spouse as Beneficiary after the first
day of the Plan Year in which the Appendix F Member reaches age 35 or, if
earlier, after the date he or she terminates Employment, in accordance with
Section F-8.6.1 above.  Such a waiver and Beneficiary designation shall not be
valid unless the Appendix F Member receives, within the period beginning on the
first day of the Plan Year in which the Appendix F Member attains age 32 and
ending with the close of the Plan Year in which the Appendix F Member attains
age 35, a written explanation of the Qualified Pre-Retirement Survivor Annuity
in such terms and in such manner as would be compared to the explanation
provided for meeting the requirements applicable to a Qualified Joint and
Survivor Annuity in Section F-8.4 above and must satisfy requirements comparable
to those provided in Section F-8.4, including notice and Spousal Consent
requirements.

 

(b)           For purposes of an Appendix F Member’s Rockwood Pension
Subaccount, a married Appendix F Member who will not have attained age 35 as of
the end of the current Plan Year may make a special qualified election to waive
the Qualified Pre-Retirement Survivor Annuity form of benefit and may, in
accordance with Section F-8.6.1 above, designate a non-Spouse Beneficiary. Such
election shall not be valid unless the Appendix F Member receives a written
explanation of the Qualified Pre-Retirement Survivor Annuity in such terms as
are comparable to the explanation required under Section F-8.4. Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Appendix F Member attains age
thirty-five (35).  Any new waiver on or after such date shall be subject to the
full requirements of this Section.  Such election shall be automatically revoked
on the first day of the Plan Year in which the Appendix F Member will reach age
35. The Appendix F Member’s Spouse will then be his or her Beneficiary unless
the Appendix F Member makes another designation of Beneficiary in accordance
with Section F-8.6.1 above.  The Administrative Committee shall provide a
married Appendix F Member with a notice similar to that provided under
Section F-8.4 with respect to an Appendix F Member’s right to designate someone
other than his or her Spouse as Beneficiary.  Such notice shall be provided
within the one-year period ending after the date the individual first becomes an
Appendix F Member.

 

F.8.6.3    Any prior designation of a Beneficiary shall be automatically revoked
upon the subsequent marriage or remarriage of the Appendix F Member .

 

F.8.6.4    To the extent permitted by law and subject to any valid qualified
domestic relations order (as defined in Code Section 414(p)), an Appendix F
Member’s designation of his or her Spouse as Beneficiary shall be automatically
revoked upon the Appendix F Member’s

 

84

--------------------------------------------------------------------------------


 

subsequent divorce. The Appendix F Member shall not be prevented from
re-designating a former Spouse as his or her Beneficiary following a divorce.

 

F-8.7      Qualified Domestic Relations Orders. An alternative payee may elect
to receive the portion of the benefit, if any, attributable to an Appendix F
Member’s Rockwood Pension Subaccount in any form provided under Section F-14 to
the extent permitted by Code Section 401(a)(9) and Treaury regulations issued
thereunder.

 

F-9         Administrative Committee Actions. The Administrative Committee shall
take such actions as it deems necessary or desirable to accomplish the plan
merger as described in this Appendix F.

 

F-10       Transfer of Records.  On or as soon as practicable after the Merger
Date, the administrator of the Rockwood Pension Plan shall transfer to the
Administrative Committee all the administrative records maintained with respect
to Appendix F Members.

 

F-19       Use of Terms.  Terms used in this Appendix F shall, unless defined in
this Appendix F or otherwise noted, have the meanings give those terms elsewhere
in the Plan.

 

85

--------------------------------------------------------------------------------


 

SCHEDULE OF PARTICIPATING EMPLOYERS

 

ROCKWOOD RETIREMENT PLAN

 

1.                            CeramTec North America Corporation

2.                            Chemetall Foote Corp.

3.                            Chemetall US, Inc.

4.                            Chemical Specialties, Inc.

5.                            ETEC-Durawear, Inc.

6.                            Rockwood Pigments NA, Inc.

7.                            Rockwood Specialties Inc.

8.                            Southern Clay Products Inc.

9.                            Southern Color N.A., Inc.

 

86

--------------------------------------------------------------------------------